Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 1 of 39




              EXHIBIT
Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 2 of 39

                                                                     1


 1               UNITED STATES DISTRICT COURT
                   DISTRICT OF CONNECTICUT
 2

 3       FREDERICK KLORCZYK, JR.,
         as co-administrator of
 4       the Estate of
         Christian R. Klorczyk,
 5       and LYNNE KLORCZYK, as
         co-administrator of the
 6       Estate of Christian R. Klorczyk,

 7
                           Plaintiffs,

                    vs .                         CIVIL ACTION NO.
 9                                               3:13-CV-00257-RNC

10       SEARS, ROEBUCK & CO.,
         SHINN FU CORPORATION,
11       SHINN FU COMPANY OF
         AMERICA, MVP (HK)
12       INDUSTRIES, LTD.,
         and WEI FU (TAISHAN)
13       MACHINERY & ELECTRIC
         CO., LTD.,
14
                           Defendants.
15

16                   DEPOSITION OF MEGHANN O’CONNOR

17       produced, sworn and examined on Tuesday, the 24th
         day of May, 2016, at the law offices of Baker
18       Sterchi Cowden & Rice, L.L.C., 2400 Pershing
         Road, Suite 500, in the City of Kansas City, in
19       the County of Jackson, and the State of Missouri,
         before me.
20
                   MARIE A. McCRACKEN, CSR, CCR,        RPR
21                                 of
                           McCRACKEN REPORTING
22
         a Certified Court Reporter within and for the
23       States of Missouri and Kansas.

24       Taken on behalf of Plaintiffs pursuant to Notice
         to Take Depositions.
25




                           McCRACKEN REPORTING
                               (816)419-8224
                 Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 3 of 39
                                                  2                                                                         4
 1                  APPEARANCES
                                                                 1                  MEGHANN O'CONNOR
 2   For the Plainfiff:
                                                                 2   of lawful age, after having been first duly sworn
 3              MR. HOWARD S. EDINBURGH
                HERZFELD & RUBIN   P.C.                          3   to tell the truth     the whole truth, and nothing
4               125 Broad Street
                New York, NY 10004                              4    but the truth, testified as follows:
 5              (212) 471-8529
                hedinburgh@herzfeld-rubin.cotti                  5                      EXAMINATION
 6                                                                   BY MR. EDINBURGH:
                                                                 6
 7   For the Defendants:                                                     Good morning.
                                                                 7      Q.
 8              MR. DENNIS BROWN                                 8      A.   Morning.
                Mr. STEVEN 1. ZAKRZEWSKI
 9              GORDON & REES, LLP                               9      Q.   My name is Howard Edinburgh from the law
                95 Glastonbury Boulevard, Suite 206
10              Glastonbury, CT 06033                           10   firm of Herzfeld & Rubin.          My firm represents the
                (860) 278-7448
11              dbrown@gordonrees.com                           11   Klorczyks in this lawsuit that's been brought
                szakrzewski@gordonrees.com
12                                                              12   against Shinn Fu of America and other companies.
     For Defendant Sears, Roebuck & Company:                         I'll be asking you certain questions this
13                                                              13
                MS. ERICA W. TODD-TROTTA                        14   morning, and just some ground rules.
14              TROTTA , TROTTA & TROTTA, LLC
                900 Chapel Street, 12th Floor                   15           Please wait until I finish my question
15              P.O. Box 802
                New Haven, CT 06503                             16   before you answer,     If I ask a question that you
16              (203) 787-6756
                etodd@trottalaw.com                             17   don't understand, just let me know and I'll
17
     For SFA Companies     Inc . :                              18   rephrase it in a manner in which I trust you'll
18                                                                                          Wait until I finish my
                MR. ARTHUR CHAYKIN                              19   be able to answer.
19              General Counsel                                 20   question before you answer, and all responses
                10939 N. Pomona Avenue
20              Kansas City, MO 64153                           21   have to be verbal so the court reporter can take
                (816) 891-6390
21              arthur.chaykin@sfacompanies.com                 22   down the response.
22                                                              23           Can you just tell us, first question is,
23                                                              24   your name and address.
24
25                                                              25      A.   Meghann O'Connor and my address is 4921
                                                  3                                                                         5
 1                        INDEX
                                                                 1   North Lawn Avenue, Kansas City, Missouri 64119.
 2
     WITNESS:    MEGHANN O'CONNOR                       PAGE     2               MS. TODD-TROTTA:         Can we just put
 3
     Direct Examination by Mr. Edinburgh                  4      3   on the record there was no formal notice for this
 4   Examination by Mr. Todd-Trotta                     146
                                                                 4   particular deposition, that you are going off
 5
                                                                 5   last year's depo notice.        I never received --
 6                       EXHIBITS
                                                                 6               MR. EDINBURGH:         All right.      I'm
 7   NUMBER          DESCRIPTION                        PAGE
                                                                 7   going to mark the last deposition notice anyway,
 8     1      Notice of Deposition                        6
                                                                 8   and that's the notice that I think both sides
 9     2      Second Amended Complaint                    8
                                                                 9   have been dealing with in terms of the subject
10     3      Curriculum vitae; SFA003350                 9
                                                                10   matter of particular witnesses.
11     4      Directors; SFA003233-3235                  16
                                                                11               MS. TODD-TROTTA:         I understand.         I
12     5      Lexington Insurance Policy                 33
                                                                12   also know there was a lot of back and forth over
13     6      Sales Representative Agreement;            69
              SFA003336-3347                                    13   the various attachments and exhibits that were
14                                                              14   going to come.     I just want it on the record.
       7      Defendant Shinn Fu of America's           107
15            Responses to Plaintiffs' First                    15               MR. EDINBURGH:         Not with this.
              Set of Interrogatories
16                                                              16   I'll mark as Exhibit -- I guess we'll call it
       8      Screen shot of SFA website                115
17                                                              17   O'Connor 1 for today.
       9      2011 Presentation of Shinn Fu             129
18            Corporation                                       18               MR. BROWN:      Maybe for the sake of
19    10      Screen shot of SFA website                134     19   the court reporter we can have counsel give their
20    11      8-2-12 Sears/SFA agreement;               139     20   appearances.
              SFA003236-3246
21                                                              21               MR. EDINBURGH:         I'm sorry.      I kind
22                                                              22   of jumped the gun     didn't I?

23                                                              23               MR.    BROWN:   No ,   no,    that's f i ne.

24                                                              24               MR.    EDINBURGH:      I'll    go first.

25                                                                25    It's Howard Edinburgh of Herzfeld & Rubin and I
                                                      MCCRACKEN REPORTING
                                                          (816)419-8224
             Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 4 of 39
                                               6                                                     8
 1 will be representing — I am representing the         1       Q. And that your testimony here today is
 2 plaintiffs in this action.                           2   testimony of the collective corporate knowledge
 3              MR. BROWN: Dennis Brown of Gordon       3   of SFA?
 4 & Rees and i represent the defendants.               4       A. Yes.
 5              MR. chaykin: Arthur chaykin,            5       Q- That your testimony today is binding
 6 in-house counsel, Shinn Fu company of America,       6   upon SFA?
 7 representing Shinn Fu Company of America.            7       A. Yes.
 8              MR. ZAKRZEWSKI: Steven Zakrzewski,      8      Q.   Show you SFA 2, which is the Second
 9 Gordon & Rees for the defendants.                    9   Amended complaint in this lawsuit which was
10              MS. TODD-TROTTA: Erica                 10   brought in the United States District court, the
11 Todd-Trotta, Trotta, Trotta & Trotta,               11   District of Connecticut.
12 representing Sears Roebuck & Company.               12               MS. todd-TROTTA:     do   I get a copy?
13              MR. BROWN: I just like it, it          13               MR. EDINBURGH:     No.    I didn't know
14 makes it easier for the court reporter I think to   14   there was going to be — quite frankly I
15 know who everybody is as they speak up.             15   thought — off the record.
16              MR. EDINBURGH: lust off the record     16             (whereupon, a discussion was
17 for a second.                                       17   had off the record.)
18              (whereupon, a discussion was           18               (WHEREUPON, DEPOSITION EXHIBIT
19 had off the record.)                                19   NO. 2 WAS MARKED FOR IDENTIFICATION.)
20              MR. EDINBURGH: SFA 1 wi11 be           20       Q. (BY MR. EDINBURGH) Ms. O'Connor, have
21 Notice of Deposition to Shinn Fu Company of         21   you seen SFA Exhibit 2 before?
22 America, inc., dated May 1, 2015, show this to      22       A. Yes.
23 the witness.                                        23      Q.   Okay.   Did you review it?
24              (WHEREUPON, DEPOSITION EXHIBIT         24      A.   Yes.
25 NO. 1 WAS MARKED FOR IDENTIFICATION.)               25      Q.   DO you have an understanding about the
                                               7                                                      9
 1     Q.   (BY MR.  EDINBURGH)  I'm going to ask       1   underlying accident involving Fred Klorczyk —
 2 you, MS. O'Connor, have you seen this document       2   I'm sorry, Christian Klorczyk?
 3 before?                                              3      A, Yes.
 4     A. Yes.                                          4      Q. lust generally what's your understanding
 5     Q. Okay, is it your understanding that you       5   of what occurred to Christian Klorczyk.
 6 are testifying today as what is called a 30(b)6      6               MR. BROWN: I'll object to form.
 7 witness for Shinn Fu Company of America, which I     7      Q. (BY MR. EDINBURGH) What's your
 8 will call for ease of reference either Shinn Fu      8   understanding of what is alleged to have occurred
 9 Company of America or by its initials sfa?           9   to Christian Klorczyk?
10     A. Yes.                                         10      A. My understanding is that anything
11     Q. And is it your understanding that you'll     11   involving the incident will be covered by our
12 be testifying about certain topics within this      12   engineer being deposed after me.
13 notice but not all the topics in this notice?       13      Q. Okay. But you have reviewed this
14     A. Yes.                                         14   complaint?
15     Q. Okay. Do you have an understanding of        15      A. Yes.
16 what a 30(b)6 witness' responsibilities are?        16       Q. Okay, when did you review it?
17     A. Yes.                                         17      A. I've reviewed it numerous times.
18     Q. What is your understanding?                  18       Q. Now, your counsel has provided us with a
19     A. My understanding is that I will be           19   copy of your cv.
20 questioned about particular topics that my          20       A. Yes.
21 lawyers have provided to you already within the     21               MR. EDINBURGH: Let's mark that as
22 deposition notice to the best of my ability.        22   SFA 3.
23     Q. And do you have an understanding that        23               (WHEREUPON, DEPOSITION EXHIBIT
24 your testimony here today is on behalf of SFA?      24   NO. 3 WAS MARKED FOR IDENTIFICATION.)
25     A. Yes.                                         25       Q. (BY MR. EDINBURGH) YOU don't need to
                                             McCRACKEN REPORTING
                                                 (816)419-8224
               Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 5 of 39
                                                 10                                                          12
 1   look at those anymore. Try to keep these in a              1      Q. And were you an executive assistant to a
 2   pile so I can make copies for everyone down the            2 particular executive?
 3   road.                                                      3      A. The CFO and COO.
 4            I want to go over some of your                    4      Q. And were they the same person or two
 5   biographical information --                                5 people?
 6       A. Sure.                                               6      A. Same individual.
 7       Q. — for now and I may come back to it a               7      Q. Who was that person?
 8   bit later. You are a graduate I take it of                 8      A. Steven Huang.
 9   University of Central Missouri?                            9      Q. Could you spell his last name.
10       A. Yes.                                              10       A. H-U-A-N-G.
11       Q-   Okay.   Bachelor of science  degree?            11       Q. He was the CFO and the COO?
12       A. Yes.                                              12       A. Correct.
13       Q.   can you  tell us what your  major was.          13       Q. And for what period of time, what years?
14       A. Ecology and evolution.                            14       A.   Was I his executive assistant?
15       Q. Did you take any engineering courses?             15       Q. Yes, correct.
16       A. NO.                                               16       A. Two years.
17       Q. Okay. Are you a licensed engineer?                17       Q. Approximately when to when?
18       A. NO.                                               18       A, Approximately September of 2011 to
19       Q. DO you have any degrees beyond bachelor           19 February of 2013.
20   of science degree?                                       20       Q. Steven Huang still at SFA?
21       A. NO.                                               21       A. Yes.
22       Q. Do you have any professional licenses or          22       Q. in the same capacity?
23   certificates?                                            23       A. Yes.
24       A. NO.                                               24       Q. He's still the CFO and coo?
25       Q. When did you begin working for Shinn Fu           25       A. Correct.
                                                 11                                                          13
 1   company of America?                                        1      Q. Does Shinn Fu Company of America have a
 2       A. I began working for Shinn Fu Company of             2 board of directors?
 3   America in February of 2011.                               3      A. Yes.
 4       Q. And as what? What was your initial                  4      Q. Is it a corporation?
 5   title or role there?                                       5      A. Shinn Fu Company of America?
 6       A, Administrative assistant.                           6      Q. Correct.
 7       Q. To a particular individual?                         7      A. We are a corporation, yes.
 8       A. I helped several individuals.                       8      Q. You are incorporated in the State of
 9       Q. When you first started, who were you an             9 Mis sou ri?
10   assistant to?                                            10       A. Yes.
11       A. I was the backup to the executive                  11      Q. Does SFA have a board of directors?
12   assistant, i also held various accounting                 12      A. Yes.
13    responsibilities and human resources.                    13      Q. Is Mr. Huang — I'm going to pronounce
14       Q. Okay. I take it that as the years went             14 this incorrectly. So I don't make the same
15    by you are promoted?                                     15 mistake over and over again, how do you pronounce
16       A. Yes.                                               16 his last name?
17       Q. Can you just go through your levels of             17      A. Huang.
18    promotion beginning with your initial to today.          18      Q. I'll try to get it right.
19       A. I started out as the administrative                19           Is Mr. Huang currently on the board of
20    assistant. I was then promoted to executive             20 directors of SFA?
21    assistant and then promoted to operations               21       A. Yes.
22   manager.                                                 22       Q, Has he been on the board continuously
23       Q. Let's begin with executive assistant,             23 since at least you've arrived there?
24   when did that take place?                                24       A. To my knowledge, yes.
25       A. About six months after I started.                 25       Q. Okay. How long has he been the CFO and
                                                    McCracken reporting
                                                     (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 6 of 39
                                                14                                                                 16
1    the COO?                                                   1   weekends?
2       A. I don't know how long he has been in                 2       A. Yes, that's correct.
3    that position.                                             3       Q- Is SFA a public company?
4       Q.   Let's go forward with your — and what              4       A. NO.
 5   were your duties and responsibilities as                   5       Q. IS it a private company?
6    executive assistant to Mr. Huang?                          6       A. Yes.
7       A.   E-mail dictation, managing his calendar,           7       Q. DO you know who owns SFA?
8    arrange meetings, follow up after meetings,                8       A. Yes.
 9   various assignments.                                       9       Q. who?
10       Q. Anything else?                                     10       A. Shinn Fu Corporation is the parent
11       A. NO.                                                11   company of SFA.
12       Q. And you were promoted from executive               12       Q. Where is Shinn Fu Corporation located?
13   assistant to operations manager?                          13       A. Taiwan.
14       A. Yes.                                               14       Q. Does Shinn Fu Corporation own
15       Q. When was that?                                     15   100 percent of SFA?
16       A. In 2013.                                           16       A. Yes.
17       Q. Can you tell us when?                              17       Q. I'm going to show you what has been
18       A. February.                                          18   produced by your attorneys earlier in this case,
19       Q. And is that your current title?                    19   lust bear with me a moment. Keep your resume
20       A. Yes.                                               20   with you because I'll be referring to that.
21       Q. And are your duties and responsibilities           21           SFA 4 is a listing of directors for SFT,
22   as operations manager, are they listed on your cv         22   MVP and SFA, and they are Bates numbered as
23   in the bullet points?                                     23   SFA3233 through 3235.
24       A. Yes.                                               24               (WHEREUPON, DEPOSITION EXHIBIT
25       Q- Has anything been excluded from this.              25   NO. 4 WAS MARKED FOR IDENTIFICATION.)
                                              15                                                             17
 1   from the bullet points, or does this cover it?             1       Q. (BY MR. EDINBURGH) Show you this. The
 2       A. NO, it should cover it.                             2   exhibit I'm showing you, have you reviewed that
 3       Q. What was your job, if any, prior to                 3   before today?
 4   joining Shinn Fu — I'm sorry, my mistake, prior            4       A. I've seen it, yes.
 5   to joining SFA?                                            5          Q.   Okay.   Let's begin with the sfa
 6       A. Prior to joining SFA, I worked at Worth             6   directors on the bottom.
 7   Harley-Davidson.                                           7       A. Okay.
 8      Q. Is that a retail Harley-Davidson store               8       Q. I just want to start with the year 2007.
 9   in Kansas City?                                            9   There is a listing of — there are seven names,
10      A. It's a dealership, yes.                             10   there are check marks for six of those seven for
11       Q. And does the bullet points on your cv              11   2007. Is it your understanding that those were
12   indicate what you did there?                              12   the directors in 2007, the ones with the check
13      A. Yes.                                                13   mark?
14       Q. Did you also work there at the same time           14       A. Yes.
15   you worked at SFA?                                        15       Q. Okay. Now, the first three names are
16       A. Yes.                                               16   victor Hung, Betty Hung and Angela Hung, H-U-N-G,
17       Q. There was a certain period of                      17   is that correct?
18   overlapping?                                              18       A, Yes.
19      A.   Yes.                                              19       Q. Are those three individuals related?
20      Q.   When was that?                                    20       A. Yes.
21      A.   That would have been when I very first            21       Q. In what way?
22   started, there was probably maybe a six-month,            22       A. They are brother and sisters, siblings.
23   seven-month overlap.                                      23       Q. Okay. And I take it they were directors
24      Q. okay. Did you work at SFA during the                24   when you arrived as an employee?
25   day and at Harley-Davidson in the evenings or             25       A. Yes.
                                                     McCRACKEN REPORTING
                                                         (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 7 of 39
                                                18                                                          20
 1       Q.  And  they  remain directors today?                1      A.   Yes.
 2       A. Yes.                                               2      Q. Steven and Vickie Huang, they have the
 3       Q- DO any of them live in Kansas City?                3 same last name, right?
 4       A. NO.                                                4      A. Yes.
 5       Q. DO you know where they live?                       5      Q. Are they related?
 6       A. No.                                                6      A. Yes.
 7       Q- Do you know whether they live in the               7      Q. In what way?
 8   United states?                                            8      A. Siblings.
 9       A. NO.                                                9      Q. Siblings?
10       Q. Did you talk to victor Hung, Betty Hung          10       A. Yes.
11   or Angela Hung in preparation for your testimony 11              Q. Does Steven Huang live in Kansas City?
12   today?                                                  12       A. Yes.
13       A. NO.                                               13      Q. what about Vickie?
14       Q. Have you ever talked to or met with them          14      A.   NO.
15   over the course of your duties and                       15      Q. Do you know where she lives?
16   responsibilities as executive assistant and              16      A. No.
17   operations manager?                                      17      Q. Does she live in the united states?
18       A. Yes.                                              18      A. I don't know.
19       Q- HOW frequently if you can generalize at           19      Q. Have you met her?
20   all?                                                    20       A. Yes.
21       A, Once or twice.                                   21       Q. Again, what frequency, if any, have you
22       Q. collectively, annually?                          22 met her?
23       A. collectively.                                    23       A. Again, twice visiting the Kansas City
24       Q. And what were the occasions that caused          24 office.
25   you to meet with one or more of the Hung                25       Q. At the same time as the Hung directors?
                                                19                                                          21
 1   directors?                                                1      A. No, her visit was separate.
 2       A, They were visiting the office in Kansas            2      Q. when was the last time you met her?
 3   City.                                                     3      A. 2014.
 4       Q. AS a group or individually?                        4      Q. Have you talked to Vickie Huang in
 5       A. AS a group.                                        5 preparation for your testimony as a 30(b)6
 6       Q. Do you recall when?                                6 witness?
 7       A. Approximately 2012.                                7      A. NO.
 8       Q. That was the last time?                            8      Q. okay. Let's go to the next number,
 9       A. Correct.                                           9 Michael Huang, was he an SFA director in 2007?
10       Q. Do you know what the occasion was for             10      A. Yes.
11   the visit, any special event or anything?                11      Q. And can you tell me his familial
12       A. NO.                                               12  relation,   if any, to the other directors.
13       Q- DO you know whether they are fluent in            13      A. Yes. Michael is Victor, Betty and
14   English?                                                 14 Angie's father.
15       A. Yes.                                              15      Q. Does he have any relationship in any way
16       Q.  They  are?                                       16  to  Vickie  Huang?
17       A. Yes.                                              17      A.   Yes.
18       Q. YOU mentioned Steven Huang?                       18       Q. What is that relationship?
19       A. Yes.                                              19      A. She is his wife.
20       Q, The Steven Huang that was CFO and COO of         20        Q. So I guess Steven Huang would be his
21   SFA, is that the same Steven Huang that's listed 21 brother-in-law?
22   as a director?                                          22       A. Yes.
23       A. Yes.                                             23        Q. Have you acquired information in your
24       Q. Underneath that is Vickie Huang,                 24 role as a 30(b)6 witness here today as to who
25   correct?                                                25 owns SFT or Shinn Fu Corporation of Taiwan?
                                                   McCracken reporting
                                                    (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 8 of 39
                                              22                                                             24
 1               MR. BROWN: Object to form.                 1           Q. Okay. For how long has she been the
 2       Q. (BY MR. EDINBURGH) DO you know whether          2       CEO?
 3   Michael Huang has an ownership interest in SFT?        3           A. To my knowledge she has been our CEO for
 4               MR. BROWN: Object to timeline.             4       the last approximately two or three years and
 5   This is a 30(b)6 deposition of SFA.                    5       probably some prior dated years.
 6               MR. EDINBURGH: I know, but                 6           Q. Okay. As CEO does she maintain an
 7   knowledge of directors of SFA who have ownership       7       office in Kansas City?
 8   interest in a parent company I'm allowed to delve      8           A. NO.
 9   into if this witness knows. It's a topic that's        9           Q. Does she maintain an office in the
10   been noticed.                                         10       United States?
11               MR. BROWN: YOU Can answer if you          11           A. NO.
12   know.                                                 12          Q.   Does SFA directors have board meetings?
13       A. Can you repeat the question?                   13          A.   To my knowledge, yes.
14       Q. (BY MR. EDINBURGH) Sure. Are you aware         14          Q.   How frequently?
15   if Michael Huang has any ownership interest in        15          A.   TO my knowledge once per year,
16   Shinn Fu Taiwan?                                      16          Q.   where?
17       A. TO my knowledge Shinn Fu Taiwan is the         17          A.   I don't have that information.
18   parent company of SFA and I don't know what Shinn     18          Q.   Did you make any inquiries in
19   Fu Taiwan's ownership is.                             19       preparation for today's deposition as to where
20       Q. Okay. In preparation for today's               20       the board met on an annual basis?
21   deposition as a 30(b)6 witness, did you make any      21          A.   NO.
22   inquiries as to the ownership structure of SFT?       22          Q.   Have you ever attended any board
23               MR. BROWN: Object to form.                23       meetings?
24               MR. EDINBURGH: Can she answer?            24          A. No.
25               MR. BROWN: I think it's already           25          Q. At the board meetings, do you know
                                               23                                                             25
 1   been asked and answered. I think it's outside          1       whether minutes are kept of the meetings?
 2   the scope of anything that's in this notice, but       2          A. Yes.
 3   she can answer again, sure.                            3          Q.   Are those minutes stored or kept at
 4       A. To my knowledge Shinn Fu Corporation is         4       SFA's offices in Kansas City?
 5   the parent company of Shinn Fu Company of              5          A.   Yes.
 6   America, and I don't know what their ownership         6           Q. Do you have access to them?
 7   structure is.                                          7           A. NO.
 8       Q. (BY MR. EDINBURGH) Okay. Let me ask             8           Q. Who does at SFA?
 9   you for Michael Huang, does he reside in Kansas        9           A. Steven Huang would have access to those
10   City?                                                 10       documents at SFA.
11       A. No.                                            11           Q. Do you know who was the CEO of SFA prior
12       Q. Does he reside in the United States?           12       to Betty Hung?
13       A. I don't know.                                  13           A. John Liu was our CEO prior to Betty,
14       Q. Do you know where he does reside?              14       L-I-U.
15       A. NO.                                            15           Q. And what period of time was John Liu the
16       Q. Other than Steven Huang, any of the            16       CEO?
17   other directors we have named, are they officers      17           A. Approximately one year.
18   or executives of SFA?                                 18           Q. The time frame, can you tell me?
19       A. Yes.                                           19           A. 2012 to 2013.
20       Q. Who?                                           20           Q. Okay. And before he was CEO, what
21       A   Betty Hung.                                   21       position did he have with respect to — if any,
22       Q okay. What is or was her title?                 22       with respect to sfa?
23       A, CEO.                                           23           A. None.
24       Q And for what period of time?                    24           Q. Do you know who selected lohn Liu to be
25       A   She is currently our CEO,                     25       the chief executive officer of SFA?
                                               McCracken reporting
                                                   (816) 419-8224
               Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 9 of 39
                                               26                                                            28
 1      A.   NO.                                              1      Hung. IS that the same individual as Vickie
 2      Q-   Have you made i nqui ri es —                    2       Huang or is that two separate individuals, do you
 3      A.   NO.                                              3      know?
 4       Q. --in preparation for today?                      4          A.   Same individual.
 5      A. No.                                               5     Q. lust a little bit different spelling?
 6       Q. What were the circumstances under which          6     A. Yeah.
 7   John Liu ceased to be CEO? Did he resign, was he        7     Q. Now, I don't speak Chinese. There seems
 8   transferred, was he fired, what happened?               8 to be four names in Chinese under Vickie Hung and
 9      A. He resigned.                                      9 I have no clue what that is. Do you have any
10       Q. He resigned?                                    10 idea what those symbols stand for in terms of
11      A. Yes.                                             11 names?
12       Q. Does John Liu live in the United States         12     A. No,
13   today, do you know?                                    13     Q. Have you ever heard of a company called
14       A. I don't know today.                             14 MVP?
15       Q. How about when he resigned, do you know         15     A. Yes.
16   whether he lived in the united States or not?          16     Q- what is your understanding of what MVP
17       A. Yes.                                            17 is?
18       Q. He did?                                         18     A. MVP is a sourcing company.
19       A. Yes.                                            19     Q. Based where?
20       Q. But you don't know whether he left or is        20     A. MVP is based in China.
21   still here?                                            21     Q. Can you just expand on what you mean by
22       A. Correct.                                        22 "sourcing company."
23       Q. And he was replaced by Betty Hung?              23     A. MVP is a company that offers resources
24       A. Yes.                                            24 to other companies to source and purchase
25       Q. DO you know how she was selected to be          25 product.
                                               27                                                       29
 1   CEO?                                                    1     Q, Do those products during the years
 2       A. NO.                                              2 you've been at SFA include jack stands?
 3       Q. Do you know Betty Hung's background,             3     A. Yes.
 4   managerial background?                                  4     Q. You see that in the middle row there is
 5       A. NO.                                              5 an entry for MVP directors on Exhibit 4 i
 6       Q. Do you know whether Victor, Betty and            6 believe, and is victor, Angela and Betty Hung,
 7   Angela Hung, the siblings, were they directors,         7 are those the same three individuals who are also
 8   if you know, of Shinn Fu corporation, also known        8 directors at sfa and SFT?
 9   as Shinn Fu Taiwan?                                     9     A. The only information that I would be
10       A. Are you asking me if they were directors        10 responsible for would be Shinn Fu Company of
11   for Shinn Fu corporation?                              11 America's board of directors, so i can't answer
12       Q. Yes.                                            12 that question.
13       A. Yes.                                            13     Q. Did you make any inquiry of Steven Huang
14       Q. How did you acquire that knowledge?             14 or anyone else as to whether or not the MVP
15       A. I requested that knowledge from Steven          15 directors listed on this document are the same
16   Huang.                                                 16 persons who are also SFA directors?
17      Q.   If you look at the top document, it says       17     A, I can only speak on behalf of SFA's
18    SFT Directors"?                                       18 directors.
19       A. Yes.                                            19     Q. I understand that, but I'm asking you
20       Q. The first three names are victor Hung,          20 did you ask Mr. Huang? Just want to know whether
21   Betty Hung and Angela Hung. Are those the same         21 you talked to him about it.
22   three directors, individuals that are on the           22     A. NO.
23   bottom on the SFA?                                     23     Q, Do you know whether Victor, Betty or
24       A. Yes.                                            24 Angela Hung, whether they also went by a parallel
25       Q. And the fourth director says Vickie____         25 Chinese name as well for first name?
                                                McCracken reporting
                                                     (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 10 of 39
                                             30                                                            32
 1     A. NO.                                                1       Q. And can you identify the individuals who
 2     Q. Let me go back to your biography,                  2   you've done this for that were either managers,
 3 please. I'm not going to take these in order,             3   employees, board members of Shinn Fu Taiwan?
 4 I'm just going to jump around. The                        4       A. I have coordinated for employees I
 5 next-to-the-last bullet point says, "Coordinates          5   engineers. Are you wanting specific names?
 6 company events," correct?                                 6       Q. If you recall any.
 7     A. Yes.                                               7       A. lason Hsu, H-S-u.
 8     Q. Can you tell us, give us examples of the           8       Q. And who was he?
 9 type of events you coordinate.                            9       A. He's from Shinn Fu corporation sales
10     A. I coordinate company Christmas parties.           10   team.
11 we have a summer event every year for employees.         11      Q.   Okay, who else?
12 I make arrangements for everything.                      12      A.   That's really the only name I can
13     Q. Any business events as opposed to                 13   recal 1.
14 Christmas party or birthday parties or things of         14       Q. Let me go through -- there is another
15 that nature, strictly business?                          15   bullet point when you say, "Renew and update car,
16     A. What would you define a business event            16   building, and liability insurance"?
17 as?                                                      17       A. Yes.
18     Q. Fair enough. If clients or customers              18       Q. Do you see that? I'm going to focus now
19 were coming in for any kind of sales presentation        19   on my questioning to the liability insurance.
20 or anything of that nature, either domestic              20   What were your duties and responsibilities as
21 customers, foreign customers.                            21   operations manager with respect to liability
22     A. I may coordinate meetings, conference             22   insurance?
23 rooms, making sure they have bottled water               23       A. My responsibilities include negotiating
24 available, things to that nature.                        24   with our insurance broker to renew our rates each
25     Q. To the best of your knowledge do you              25   year. I also provide certificates of insurance
                                             31                                                            33
 1 ever coordinate any events involving personnel            1   to our sales department for their customers and I
 2   from MVP visiting?                                      2   do risk management for any product liability
 3     A. NO.                                                3   claim.
 4     Q- How about personnel from Shinn Fu                  4       Q. Okay. We'll go into that. Was Shinn Fu
 5 Taiwan?                                                   5   America, SFA, insured for liability insurance by
 6     A. Yes.                                               6   Lexington Insurance in 2010, 2011?
 7     Q. Tell us what those events were.                    7       A. Yes.
 8     A. Any event I would have coordinated for             8       Q. I'm going to show you certain pages of
 9 someone visiting from Shinn Fu Taiwan would have          9   the policy. Bear with me for a moment while I
10 been a dinner reservation.                               10   get them.
11     Q. Other than the directors Victor Hung,             11                (Brief recess taken.)
12 Betty Hung, Angela Hung, Vickie Hung, can you            12                (WHEREUPON, DEPOSITION EXHIBIT
13 identify any other Shinn Fu Taiwan personnel who         13   NO. 5 WAS MARKED FOR IDENTIFICATION.)
14   you interacted with coordinating activities or         14       Q, (BY MR. EDINBURGH) MS. O'Connor, I'd
15   events for?                                            15   like you to look at Exhibit 5 and I will identify
16               MR. BROWN: Object to form.                 16   it as certain pages from the Lexington Insurance
17           YOU can answer.                                17   Company insurance policy. Policy No. 035417823,
18      A. Would that be in relation to them                18   policy period 5/1/2010 to 5/1/2011. And it has
19   visiting our office in Kansas city?                    19   various Bates numbers, I'm going to use the SFT
20      Q. (BY MR. EDINBURGH) Either visiting               20   Bates number. It's pages SFT Bates number 5, 24,
21   Kansas City or whatever other activities you           21    27, 33 and 34. Have you seen these pages from
22   would aid them with when they came to the United       22   this policy prior to today?
23   States for whatever reason.                            23        A. Yes.
24      A. Yes. Again, coordinate meeting times             24      Q. Did you review these pages in
25   for them, conference rooms, meals.___________          25   preparation for today's deposition?______________
                                                  McCRACKEN REPORTING
                                                      (816) 419-8224
              Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 11 of 39
                                              34                                                            36
 1       A. Yes.                                              1       A. Yes.
 2       Q. Okay, was this a policy of insurance              2       Q. Do you know why these particular list of
 3   that you were involved with at SFA?                      3   companies were identified as to named insureds?
 4               MR. BROWN: Object to form.                   4                MS. todd-TROTTA: in 2010?
 5       Q. (BY MR. EDINBURGH) IS this a policy of            5                MR. EDINBURGH: I'm asking her her
 6   insurance that you helped place on behalf of SFA?        6   knowledge, she is speaking as a corporate
 7               MR. BROWN: object to form.                   7   representative of the company.
 8       Q. (BY MR. EDINBURGH) What, if anything --           8       A. No.
 9   withdrawn.                                               9       Q. (BY MR. EDINBURGH) Okay. Have you made
10           What policy year were you first dealt           10   inquiries as to why this was the particular list
11   with as an operations manager at sfa?                   11   of named insureds?
12       A. 2013.                                            12       A. NO.
13       Q. Okay. In this policy -- do you know              13       Q. Do you have an understanding whether all
14   what a named insured means?                             14   these companies after Shinn Fu Corporation,
15       A. Yes.                                             15   whether the ones after Shinn Fu corporation are
16      Q.   Named insureds under item 1 of this             16   all subsidiaries of Shinn Fu Corporation?
17   policy, Shinn Fu Corporation/MVPHK industries,          17       A. No.
18   Limited, that's what it says, right?                    18        Q. Let me go specifically, I've named two,
19       A. Yes.                                             19   and then you tell me whether you have any
20       Q. Do you have an understanding as to the           20   understand!ng.
21   reason why the address is given as care of 10939        21        A. Okay.
22   North Pomona, Kansas City, Missouri 64153?              22        Q. Am I correct that Shinn Fu company of
23       A. Yes.                                             23   America did identify MVP (HK) Industries as a
24       Q. why is that?                                     24   named insured?
25       A. Shinn Fu company of America renews the           25        A. Yes.
                                               35                                                           37
 1   insurance policy each year and that is our               1        Q. Do you know why?
 2   address in Kansas city.                                  2        A. NO.
 3       Q. Okay, was Shinn Fu Company of America             3        Q. Did you make any inquiries as to why?
 4   acting on behalf of Shinn Fu corporation and MVP         4        A. Shinn Fu Company of America does a lot
 5    (HK) industries when it made the renewals?              5   of business in the United States and it's very
 6       A. Yes.                                              6   easy for us to negotiate insurance terms
 7       Q. I'd like you to go to the page SFT24,             7   including individuals we do business with, we
 8   the next page. You see under this document's             8    receive a better rate and then we charge these
 9   endorsement. No. 001, it says "schedule of Named         9   individuals back for their insurance coverage.
10   Insureds"?                                              10        Q. When you say "individuals. do you mean
11       A. Yes.                                             11    companies?
12        Q. And it identifies, among others, Shinn          12        A. Yes, individual companies.
13   Fu Corporation, Shinn Fu Company of America is          13        Q. Okay. Are you aware of any
14   the first two, correct?                                 14    correspondence, e-mails, anything in writing with
15        A. Yes.                                            15    respect to the 2009, '10, 'll period concerning
16        Q. And it also lists as named insured MVP          16    either the placement of liability insurance or
17    (Hong Kong) Industries, Limited, correct?              17    the renewal of the liability policy that you have
18        A. Yes.                                            18    seen here today?
19      Q.   And Wei Fu Taishan Machinery & Electric         19                MR. BROWN: Object to form.
20   Co., Limited?                                           20        Q. (BY MR. EDINBURGH) Are you aware of any
21       A. Yes.                                             21    correspondence or e-mails between SFA and Shinn
22        Q. Did SFA back in 2010 identify to                22    Fu Corporation or MVP with respect to the
23   Lexington who the additional insureds — who the         23    placement of liability insurance?
24   schedule of named insureds would be under this          24        A. in what context are you asking?
25   pol i cy?      ____________________ _                   25        Q. In terms of identifying the named_______
                                                   McCRACKEN REPORTING
                                                       (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 12 of 39
                                               38                                                         40
 1   insureds, the amount of insurance, the terms of         1 contact at mvp.
 2   coverage.                                               2     Q. DO you know the relationship between
 3       A. Yes.                                             3 Shinn Fu and MVP in terms of if there is any
 4       Q. Okay. What generally are you aware of?           4 ownership interest between the two entities?
 5       A. When we renew our insurance, we receive          5     A. NO.
 6   sales information from Shinn Fu Corporation in          6     Q. Have you made any inquiries in that
 7   order to receive an accurate quote for insurance.       7 regard in preparation for today's deposition?
 8       Q. Is this sales information divided up             8     A. Anything related to MVP I wouldn't need
 9   into particular product lines?                          9 to have knowledge of.
10       A. No.                                             10     Q. Let me go to SFT027 which has additional
11       Q. Is it just a collective total?                  11 insured vendors, correct?
12       A. Yes.                                            12     A. Yes.
13       Q. You do the same for MVP?                        13     Q. Do you see under the Schedule, it says
14       A. Yes.                                            14 "Name of Person or Organization (Vendor)" and
15       Q. And when you get the sales information          15 then it says "where required by written
16   for insurance purposes, is that divided up             16 contract"?
17   between specific products?                             17     A. Yes.
18       A. No.                                             18     Q. Did SFA have in 2010 or 'll a written
19       Q. Is it an annual total?                          19 contract with any customers in which those
20       A. It's an annual total.                           20 customers became additional insureds under the
21       Q. For all sales of all products?                  21 Lexington policy?
22       A. Correct.                                        22     A. Yes.
23       Q. Do you have someone at Shinn Fu                 23     Q. Can you identify any such customers?
24   Corporation who you communicate with with respect      24     A. We had several customers who requested
25   to the issue of liability insurance coverage?          25 to be listed as an additional insured.
                                               39                                                         41
 1       A. Yes.                                             1     Q.   Was  Sears one of them?
 2       Q- Who is that person?                              2     A. NO.
 3       A. Peter Chang, C-H-A-N-G.                          3     Q.   walmart?
 4       Q. Is he fluent in English?                         4     A.   in that time frame I don't know.
 5       A. Yes.                                             5     Q.   K-Mart? Do you know any retail chains
 6       Q. I may have asked you this. Are you               6 that were additional insureds in this time frame?
 7   fluent in Chinese?                                      7     A.   And you are asking in 2010, 2011?
 8       A. NO.                                              8     Q,   Yes.
 9       Q. Peter Chang is located where?                    9     A.   NO.
10       A. In Taiwan.                                      10     Q,   How about prior to 2010, in the five
11       Q. Do you have an individual who you               11 years prior to 2010 any national chains that were
12   communicate with at MVP with respect to liability      12 customers of SFA that were pursuant to written
13   insurance coverage issues?                             13 contract additional insureds under the Lexington
14       A. NO.                                             14 policy?
15       Q. Does Mr. Chang, when you deal with him,         15     A.   Yes, I'm sure there were, but to my
16   does he also speak on behalf of MVP?                   16 knowledge, I can't list any specific accounts for
17       A. No.                                             17 you.
18       Q. You indicated you need certain                  18     Q. Let me ask you this, between 2006 and
19   information from MVP for the renewals of the           19  2011 was Sears an additional insured under the
20   policies, sales information, correct?                  20 SFA Lexington policy for any year?
21       A. Yes.                                            21     A. NO.
22       Q. My question for you is who do you               22     Q. Let me go or let us go to the — bear
23   communicate with to acquire that information?          23 with me for a moment. SFT33 and it's Roman
24       A. I would communicate with Shinn fu               24 Numeral VI where it says Notice Provisions" and
25   corporation who would then reach out to their          25 it's capital B as in boy on the bottom of the
                                                  McCRACKEN REPORTING
                                                      (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 13 of 39
                                               42                                                            44
 1   page, do you see that?                                    1       A. They are kept in an electronic database.
 2       A. Yes.                                               2   They are also kept in a file cabinet with paper
 3       Q. B says, "On a quarterly basis, you must            3   copies.
 4   provide us with a written summary," and then it           4       Q. Where is that file cabinet kept?
 5   says in paren, "loss run," closed paren, "of all"         5       A. The file cabinet is located in my
 6   and then it says '"occurrences', offenses,                6   office.
 7   claims, or 'suits' which have or may result in            7       Q. Have you gone through any of the loss
 8   payments within the Retained Limit." What was             8   runs in preparation for today's deposition?
 9   the retained limit during this policy period?             9       A. Yes.
10               MR. BROWN: Object to form.                   10       Q. Brought them with you today?
11               MR. CHAYKIN: YOU can answer.                 11       A. No.
12       A. Are you asking what our coverage was?             12       Q. Have you given them to your counsel?
13       Q. (BY MR. EDINBURGH) Yes.                           13       A. Yes.
14       A. we would have had two million aggregate           14       Q. Do any of the loss runs that you have
15   coverage and ten million umbrella.                       15   seen involve claims of jack stand malfunction or
16       Q. Was there a deductible or self-insurance          16   collapse of the jack stand?
17   retention for any amount from zero to a hundred          17       A. I don't recall any of the claims
18   thousand, a hundred fifty thousand which came out        18   containing that information. Anything would have
19   of SFA's pocket before the insurance kicked in?          19   been given to my lawyers and then given to you.
20       A. If the case was related to SFA, I                 20       Q. Okay. For how many years of loss runs
21   believe the deductible was two hundred thousand.         21   did you give to your attorneys, for what time
22       Q. Did SFA provide Lexington with any loss           22   frame?
23   run written summaries in the period of 2010,             23       A. I don't recall the time frame.
24   2011?                                                    24       Q. Were all the loss runs in your
25       A. If there would have been any claims in            25   possession, no matter what the year, given to
                                               43                                                            45
 1   2010 and 2011, they would have been provided that         1   your attorneys?
 2   information, yes.                                         2       A. Yes.
 3       Q. okay. I'm asking you in preparation for            3       Q. Does SFA continue from 2011 to the
 4   today's deposition have you acquired information          4   present time to on either an annual -- on a
 5   as to whether, in fact, loss runs were prepared           5   quarterly basis, rather, taking the language in
 6   by SFA?                                                   6   the policy, provide loss runs?
 7       A. Yes.                                               7       A. Yes.
 8       Q. They were?                                         8       Q. And those loss runs, as you said, are
 9       A. Yes.                                               9   kept electronically and in paper copy?
10       Q. Where are those loss runs kept?                   10       A. Yes.
11       A. The insurance company keeps a copy of             11       Q. Do you recall sitting here today whether
12   the loss runs and then we also keep a copy of the        12   you came across any incidents involving jack
13   loss runs in our database.                               13   stands in your review of the loss runs?
14       Q, Okay. So it's computerized?                       14       A. I don't believe so.
15       A. Yes.                                              15       Q. To the extent — let me withdraw that.
16      0.   okay.   Were loss runs similarly kept in         16           Do you see where it says, "This written
17   the decade of the 2000-2010, were loss runs kept         17   summary must show," and then it lists the items
18   on an annualized basis on an insurance policy            18   that appear on the loss runs —
19   basis?                                                   19       A. Yes.
20      A. Yes.                                               20       Q. — according to the policy. To the
21      Q. And are those still in existence?                  21   extent possible, were these points of information
22      A. The documents?                                     22   on the loss run data that was prepared by SFA?
23      Q. Yes.                                               23       A. If it pertained to SFA, yes.
24      A. Yes.                                               24       Q. Okay, who at SFA in 2010 or 'll was
25       Q. Where are they kept?                              25    responsible for preparing the loss runs?_________
                                                    McCRACKEN REPORTING
                                                        (816)419-8224
               Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 14 of 39
                                                 46                                                                    48
 1      A     Sara sunderman.                                      1         Q.   And they are located right here in
 2      Q     Does she still work there?                           2      Kansas City, correct?
 3      A     No.                                                  3         A.   Yes.
 4      Q     when did she leave?                                  4         Q.   Was Lathrop & Gage the main corporate
 5      A     in February of 2013.                                 5      outside counsel to SFA during those years?
 6      Q     Do you know why she left?                            6         A.   Yes.
 7      A     She was terminated,                                  7                     MR. EDINBURGH:   I'm calling for the
 8      Q     she was fired?                                       8      production — and we'll follow it up. I'm
 9      A.    Yes.                                                 9      calling for production of the loss runs
10      Q.    Do you know why?                                   10       identified today that were prepared by SFA or
11      A.    I was not privy to that information.               11       Sara Sunderman to give to Lexington Insurance.
12      Q.    And for what period of time did Sara               12          Q.   (BY MR. EDINBURGH)      Let's gO tO SFT34.
13   Sunderman prepare the loss runs for SFA?                    13       Let's go to Roman Numeral VII which says "Special
14      A.    TO my knowledge she was with the company           14       Conditions," do you see that?
15   for about ten years and she was responsible for             15          A.   Yes.
16   that.                                                       16          Q.   Did the Lexington policy require that
17       Q. SO would it be fair to say from about                17       claims services, referred to as a TPA, be
18   2003 to when she left in 2013 she was responsible           18       provided on behalf of all the named insureds?
19   for preparing the loss runs?                                19          A.   Yes.
20      A.    Correct.                                           20          Q.   And according to this, the TPA was
21      Q.    The loss runs that Sara prepared, were             21       Arthur Chaykin?
22   they circulated within SFA to anyone?                       22          A.   Yes.
23      A.    Our legal counsel.                                 23          Q.   Was he acting as the tpa or claims
24      Q.    And did Sara prepare them on a quarterly           24       service on behalf of Shinn Fu Corporation?
25   basis?                                                      25          A.   Yes.
                                                 47                                                                    49
 1      A.    Yes.                                                 1         Q.   And MVP?
 2      Q-    And from 2003 to 2013 who was legal                  2         A.   Yes.
 3   counsel at SFA?                                               3         Q.   Wei Fu?
 4      A. Arthur Chaykin.                                         4         A.   NO.
 5      Q-    Distinguished man sitting right here                 5         Q.   Wei Fu was a named insured, correct?
 6   today?                                                        6         A.   That's correct, yes.
 7      A.    Yes.                                                 7         Q.   Would he be the tpa on behalf of Wei Fu?
 8      Q.    Distinguished attorney.                              8         A.   Yes.
 9                (Whereupon, a discussion was                     9         Q.   What is your understanding of what
10   had off the record.)                                        10       Mr. Chaykin did as to TPA for these various
11      Q.   (BY MR. EDINBURGH)     Was Mr. Chaykin the          11       entities?
12   general counsel of SFA during this entire time              12           A. He provided legal consultation.
13   period from 2003 to 2013?                                   13           Q. Do you have an understanding of what the
14      A.    There were a few years he was not our              14       initials TPA stands for generally speaking?
15   in-house counsel and I don't recall that specific           15          A.   Yes.
16   time frame.                                                 16          Q.   What does it stand for?
17       Q. To the extent he could have a                        17          A.   It's going to stand for our main counsel
18   replacement, did he have somebody who was either            18       listed within our policy.
19   acting or general counsel when he wasn't                    19           Q. Okay. Have you ever heard of the term
20   officially the general counsel?                             20       "third-party administrator"?
21      A. Yes. we had another law firm that we                  21          A.   Yes.
22   would work with if we had any legal issues.                 22          Q.   TPA?
23      Q. And how about for receipt of the loss                 23          A.   Okay.
24   runs?                                                       24          Q.   Is Mr. Chaykin performing the work that
25       A.   It was Lathrop & Gage law firm.                    25       a third-party administrator performs for an
                                                      McCracken reporting
                                                          (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 15 of 39
                                              50                                                        52
1    insured?                                                 1     A. Yes.
2        A. Yes.                                              2     Q. Did SFA then charge the various named
3       Q.   Besides legal consultation, did he               3 insureds for part of that premium?
4    perform any other functions as a third-party             4     A. SFA would pay the entire invoice and
5    administrator?                                           5 charge back a portion of the premium to the other
6       A.   No.                                              6 offices or businesses.
7       Q.   How about SFA as a whole, did they               7     Q, Are you aware of the percentage of the
8    perform any third-party administrative work for          8 premium paid by the various named insureds?
 9   SFT or MVP?                                              9     A. Yes.
10      A. In what context?                                  10     Q. And how much of the percentage was paid
11      Q. In terms of claims made involving SFT or          11 by Shinn Fu Corporation?
12   MVP products.                                           12     A. It would be based off their sales total
13               MR. brown: Object to form.                  13 yearly, so it's going to be a different
14           You can go ahead and answer if you              14 percentage each year.
15   understood.                                             15     Q. Generally speaking, was there kind of
16      A. I won't answer that one.                          16 average within a range?
17       Q. (BY MR. EDINBURGH) YOU won't. YOU are            17     A. NO average, no.
18   unable to or you need me to rephrase?                   18     Q. All right. Let's go to another bullet
19       A. You can rephrase it.                             19 point in your resume. You have a bullet point
20       Q. Okay. Did Mr. Chaykin bill his services          20 there that says, "Manage all in house product
21   as TPA?                                                 21 liability claims related to property damage or
22       A. Yes.                                             22 bodily injury," correct?
23       Q. What frequency did he bill it, was it            23     A. Yes.
24   annually, some other way?                               24     Q. Okay. Before we go into that let me ask
25       A. Monthly.                                         25 you generally, what is the business of SFA?
                                               51                                                         53
 1       Q, Monthly. Who did he bill it to?                   1     A. we are a distribution center for
 2       A. Arthur would submit his time to us that           2 automatic lifting equipment.
 3   he would fill out himself and we would bill any          3     Q. Automatic lifting equipment?
 4   other office or business that needed to be billed        4     A. Yes.
 5   on his behalf.                                           5     Q. And does that include jacks?
 6       Q. And the other offices or businesses,              6     A. Yes.
 7   were those the other named insureds on the               7     Q- And that includes jack stands?
 8   Lexington policy?                                        8     A. Yes.
 9       A, Yes.                                              9     Q. Do you also distribute fitness equipment
10       Q- including SFT and MVP?                           10 as well?
11       A. Yes.                                             11     A. Yes.
12       Q. And would those time include time sheets         12     Q. Any other categories of products?
13   indicating what he did?                                 13     A. Creepers, jump starters, welding masks.
14       A. Yes.                                             14     Q. When did you begin managing all in-house
15       Q. Are copies of those records kept by SFA          15 product liability claims related to bodily
16   today?                                                  16 injury?
17       A. Yes.                                             17     A. 2013.
18       Q. in your office?                                  18     Q. And you do that until today?
19       A. No.                                              19     A. Yes.
20       Q. Computerized records?                            20     Q. Who performed that function before you?
21       A. Yes.                                             21     A. Sara Sunderman.
22       Q. How about hard copies?                           22     Q. And what do your duties and
23       A. NO, no hard copies are kept.                     23 responsibilities consist of now as the manager of
24       Q. The premium in Item 4 that's listed, was         24 in-house product liability claims?
25   that paid for by SFA?                   ________        25     A. Any claim notice that we receive that
                                                   McCRACKEN REPORTING
                                                       (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 16 of 39
                                               54                                                         56
 1   can be resolved under our self-retention policy        1   name and I can just go through each file and
 2   of $10,000 I will handle, whether it be property       2   review them.
 3   damage or bodily injury.                               3        Q. By claimant name?
 4        Q. And if it cannot be resolved under the         4        A. Yes.
 5   self-insurance retention, then what happens?           5        Q. Okay. Is it also by the type of product
 6        A. It's passed to our in-house counsel.           6   involved?
 7        Q. Meaning Mr. Chaykin?                           7        A. NO.
 8        A. Yes.                                           8        Q. Okay. So am I correct that you went
 9        Q. And after that point, does your                9   through every claimant name in preparation for
10   responsibility with respect to the claim cease?       10   today to see whether any ratchet and pawl jack
11        A. NO, I’m typically still involved.             11   stand was ever involved in a claim against SFA?
12        Q. In what capacity?                             12        A. I reviewed our database, yes.
13        A. Data col1ection.                              13        Q. lust so I'm clear, the review physically
14        Q. Do you keep a record of claims that's         14   consisted of going through each and every
15   separate from the loss runs we have discussed or      15   individual claim one at a time?
16   are they the same or different?                       16        A. Yes. There are really not too many.
17        A. They should be the same.                      17        Q. lust as a proximate universe of claims,
18        Q. What type of information do you prepare       18   how many approximately did you review?
19   with respect to a claim that you receive notice       19        A. I couldn't give a number approximately.
20   of?                                                   20   I mean, the database, the entire database that we
21        A. It would be circumstantial based off of       21   have on file, anything electronically.
22   the claim.                                            22        Q. What years did that database cover?
23        Q. Have you received notice of any claims        23        A. That database is current up to date, so
24   involving claims of jack stand failure or jack        24    it would have covered any year we received a
25   stand gave way or the jack stand collapsed?           25    claim that SFA has been in business.
                                               55                                                         57
 1        A. NO.                                            1        Q, Going back until — would it go back
 2        Q. In the period of time you have been            2    let's say to 2000?
 3   there you received no such claims?                     3      A.       It's possible, yes.

 4        A. Nothing outside of this case.                  4      Q,       Okay.     The number of claimants, again, I

 5        Q. The Klorczyk matter?                           5   know you said you can't approximate, could you at

 6        A. Yes.                                           6   least estimate whether it's more or less than a

 7        Q. Nothing else you received?                     7   hundred?
 8        A. NO.                                            8                      MR. BROWN:   Object to form.

 9        Q. Have you reviewed claims or notice of          9      A.       I couldn't give you an approximation
10    claims for years prior to when you became office     10   without physically counting them, an accurate

11    manager?                                             11   approximation.

12        A. Yes.                                          12      Q.       (BY MR. EDINBURGH)      HOW much time did

13        Q. For what years did you review claims?         13   you spend timewise going through this database in

14        A. I have a database to all of our claims        14   preparation for today's deposition?

15    that have ever been filed.                           15      A.       collectively several weeks.

16        Q, Does that database include all the            16      Q.       Do you know how many pages in terms
17    occurrences listed on the loss runs as well?         17   of — was that database printed out?

18        A. Yes.                                          18      A.       we have paper copies, yes.

19         Q. And did you search that database in          19      Q.       And collectively was it given to your

20    preparation for your testimony?                      20   attorneys?
21         A. Yes.                                         21      A.       Yes.

22         Q. And how did you perform the electronic       22      Q. And give me just a rough estimate of how
23    search, was it a word search, was it something       23   many pages it is.
24    else?                                                24       A.      I wouldn't — it depends on each claim.

25         A. The database sorts it by the claimant        25          Q.   Okay,     is your testimony you reviewed
                                                 McCRACKEN REPORTING
                                                     (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 17 of 39
                                              58                                                                  60
 1   each and every one of them and none of them               1          A.   in relation to jack stands?
 2   involved a jack stand except for the Klorczyk?            2          Q.   Yes.
 3       A. Anything I felt was relevant I gave to             3          A. Any of the documents we would have
 4   my legal attorneys to review.                             4       provided you with would have exceeded the
 5       Q. Okay, what was your criteria for                   5       self-retention policy of $10,000.
 6   relevancy?                                                6          Q. I understand that, but I'm asking you
 7       A. Anything related to a jack stand.                  7       for your recollection. Of these small universe
 8       Q. So you did look for any of the products            8       of claims, can you identify how many could not
 9   on the database that's involved some issue with a         9       have been resolved within the ten thousand limit
10   jack stand, regardless of what it was, regardless        10       and had to be forwarded for further activity of
11   of the type of jack stand, you gave it to your           11       the general counsel?
12   attorneys?                                               12                   MR. BROWN: Object to form.
13      A.   Yes.                                             13          A. It would have been approximately five or
14      Q.   And your testimony is you didn't find            14       less.
15   any jack stands other than the Klorczyk one?             15          Q.   (BY MR. EDINBURGH)   Did any of those
16      A.   I provided them with everything that I           16       five or less result in a lawsuit against SFA?
17   felt they needed to review.                              17          A.   Yes.
18      Q. I just want to clarify,    other than the          18           Q. Can you identify any by name?
19   Klorczyk matter, did you locate any other claims         19           A. NO.
20   involving jack stands?                                   20           Q. Once it becomes clear that a matter
21       A, Yes.                                              21       cannot be resolved within the retention and the
22       Q. How many?                                         22       matter is then sent to the general counsel, are
23       A. I don't recall the number of files that           23       you involved in any way in terms of defending a
24   I gave them, but i know you guys should have             24       case if, in fact, a lawsuit is brought?
25   copies of anything that the legal counsel                25           A. Up to date, no.
                                              59                                                                61
 1   reviewed.                                                 1           Q. Have you in the past?
 2       Q. In terms of numbers, can you estimate,             2           A. NO.
 3   were they more than ten, less than ten?                   3           Q. Are you involved in any way in — do you
 4       A. Less than ten.                                     4       know what discovery is in a lawsuit?
 5       Q. More than five, less than five?                    5           A. Yes.
 6       A. Approximately less than five.                      6           Q. From time to time do your duties and
 7       Q. Of those that involved a jack stand, as            7       responsibilities include responding to discovery
 8   you sit here today can you recall any particulars         8       requests addressed to SFA?
 9   of the type or nature of the jack stand, the              9           A. Yes.
10   nature of the claim?                                     10           Q. Were you involved in responding to
11       A. NO.                                               11       discovery requests in this lawsuit, the Klorczyk
12       Q. And, again, we are dealing with a time            12       matter?
13   period, as far as you are aware of, goes back ten        13           A. Yes.
14   years, more, less?                                       14           Q. what was your involvement?
15       A. It's possible, yes.                               15           A. I managed the document collection.
16       Q. Possible it went back more than ten?              16           Q. Okay. To fulfill your responsibilities
17       A. Yes.                                              17       as a 30(b)6 witness on the topics you will
18       Q. The claims on that list, do any of those          18       testify about, who did you talk to, if anyone?
19   claims include claims that could not be resolved         19           A. Covering all my topics?
20   within the retained limit and had to be forwarded        20           Q. Yes.
21   to the general counsel?                                  21          A.   I spoke with several individuals
22       A. In my experience, yes.                            22       depending on the topic.
23       Q. How many of those claims? We know                 23          Q. Let's take them one at a time.
24   Klorczyk obviously is one of them, but beyond            24          A.   Okay.
25   Klorczyk?                     ___________________        25          Q.   To the best of your recollection, you
                                                   McCracken reporting
                                                       (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 18 of 39
                                               62                                                    64
 1   can start anywhere you would like, i just want to     1 Mr. chaykin?
 2   go through who all they were.                         2             MR. BROWN: I object.
 3       A. I would have spoke to engineering, I           3         I'll instruct you not to answer.
 4   would have spoke to sales, customer service.          4     Q. (BY MR. EDINBURGH) Not going to resolve
 5       Q. Let's take them one at a time.                 5 that today, but let's go forward, who else did
 6       A. Sure.                                          6 you speak to?
 7       Q. Who at engineering did you speak to?           7     A. I would have spoke to Steven Huang and
 8       A. Ryan Jorgensen.                                8 that would have been in regards to the board of
 9       Q, The individual who is going to testify         9 directors.
10   tomorrow?                                            10     Q. When did you speak to Mr. Huang?
11       A. Yes.                                          11     A. I speak to him every day.
12       Q. What did you talk to him about?               12     Q. Okay. I appreciate that, but on the
13       A. in my responsibility for document             13 subjects that you will be testifying about.
14   collection i spoke with him for any inspection       14     A. I don't recall a specific date I spoke
15   reports they may have had records of.                15 to him about the topics I would be discussing.
16       Q. Inspection reports of what?                   16     Q. Did he give you any information that you
17       A. Product testing.                              17 didn't already know?
18       Q. For jack stands?                              18     A. Yes.
19       A. Yes. I also would have spoke to him           19     Q. For instance, what did he tell you?
20   about owner's manual documents.                      20     A. The board of directors.
21       Q. Was this in your capacity as responding       21     Q. The identity?
22   to document requests by the plaintiffs' side?        22     A. Yes.
23       A. I don't know what you mean by that            23     Q. Who else did you talk to?
24   question.                                            24     A. A lot of the other topics I already had
25       Q- Your talking to Ryan Jorgensen, was that      25 knowledge of from my responsibilities.
                                               63                                                     65
 1   dealt with becoming knowledgeable about certain       1     Q.  Fair enough. But, again, who else did
 2   topics for today?                                     2 you talk to?
 3       A. NO.                                            3     A. I don't recall anyone else I
 4       Q. Okay. I was going to ask you did you           4 specifically spoke to.
 5    speak to him earlier on in terms of collecting       5     Q. Okay. Did you talk to any former
 6   documents that would be responsive to document        6 employees of SFA?
 7   requests made in this lawsuit?                        7     A. NO.
 8      A.   Yes.                                          8     Q. Other than Mr. Huang -- is Mr. chaykin
 9      Q.   That's the reason you spoke to Ryan?          9 an officer of the company as well as the legal
10      A. Yes.                                           10 counsel?
11      Q. Okay. All right. Go ahead.                     11     A, Mr. Chaykin an officer?
12      A. YOU are asking about my process in             12     Q. Yes. Is he a vice president, is he --
13   preparing for today?                                 13 he's legal counsel, correct?
14       Q. Correct.                                      14     A. He's legal counsel, yes.
15      A. SO I clearly would have spoke with our         15     Q. Is he also an officer of SFA?
16   legal counsel.                                       16     A. NO.
17       Q. Did you, in fact, speak with                  17     Q. Is Mr. Huang the only officer of SFA you
18   Mr. Chaykin?                                         18 spoke to in preparation for today's deposition?
19       A. Yes.                                          19     A. Yes.
20      Q.   On what topics did you discuss with him?     20     Q. Okay, can you tell us what documents
21               MS. TODD-TROTTA: Objection. Form.        21 you reviewed in preparation for today's
22      Q.   (BY MR. EDINBURGH)   In order to become      22 deposition?
23   knowledgeable to testify about the topics in         23     A. Wei1, I would have reviewed documents
24   which you were noticed to be the corporate           24 that we have submitted to you, loss runs,
25   witness for SFA, what areas did you discuss with     25 e-mails, contracts, related to SFA.__________
                                                McCRACKEN REPORTING
                                                    (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 19 of 39
                                             66                                                              68
1       Q. Anything else?                                    1           Q. Has he, in fact, done that with respect
2       A. No.                                               2       to the Klorczyk matter?
3       Q. Just give me a moment, there is more              3           A. Yes.
4    questions, I just want to get more documents.           4           Q. Did he do that with respect to the
5                MR. brown: Can we go ahead and              5       Raymond matter?
 6   take a five-minute break?                               6           A. I don't know if Arthur was our in-house
 7               MR. EDINBURGH: Absolutely. Yes.             7       counsel at the time of the Raymond claim.
 8               (Brief recess taken.)                       8          Q. If not him, whoever took his place?
 9      Q. (BY MR. EDINBURGH) Have you ever heard            9          A.   I don't know.
10   of a lawsuit against SEA called Raymond?               10          Q. Do you know what a product safety data
11      A. Yes.                                             11       sheet is?
12      Q. Was Raymond one of the claims that you           12          A.   Yes.
13   previously identified?                                 13           Q. Okay. Has SEA prepared any product
14      A. Yes.                                             14       safety data sheets concerning any jack stand
15      Q.   Besides Klorczyk and Raymond, again, you       15       complaints?
16   don't know the name of other claims that you           16           A. No.
17   recall today?                                          17           Q. Has SEA prepared any spreadsheets
18      A.   Not that I recall, no.                         18       detailing incidents of complaints or allegations
19      Q.   what was the resolution of Raymond if          19       of sudden loss of ratchet bar height on jack
20   you know?                                              20       stands?
21       A. I don't know. I believe that will be a          21           A. NO.
22   topic discussed tomorrow in detail.                    22           Q. And, again, I'm not questioning your
23       Q. Okay. Have you heard of the Consumer            23       answer, but how did you arrive at that answer,
24   Product Safety Commission?                             24       how do you know that no to that?
25       A. Yes.                                            25                    MR. BROWN: Object to form.
                                              67                                                               69
 1       Q. okay. Has SEA provided any information           1           Q. (BY MR. EDINBURGH) Is that based on
 2   to the consumer Product safety commission with          2       your own personal knowledge or any inquiry you
 3   respect to any claims that it was aware of              3       made?
 4   concerning jack stands?                                 4           A. That would have been discussed with our
 5       A. No.                                              5       in-house counsel.
 6       Q. And can you tell me the basis for that           6           Q. All right. I'm going to show you a
 7   answer. How do you know the answer is no? Do            7       document that was just provided to us I believe a
 8   you know that of your own personal knowledge?           8       week ago.
 9   Did you ask others, review documents?                   9                    MR. EDINBURGH: And we’ll mark it
10       A. That would be knowledge I discussed with        10       as 6 and give it to the witness.
11   our in-house counsel.                                  11                    (WHEREUPON, DEPOSITION EXHIBIT
12      Q. IS SEA the TPA for Wei Eu, MVP and Shinn         12       NO. 6 WAS MARKED FOR IDENTIFICATION.)
13   Eu Taiwan in this case, the Klorczyk case?             13           Q. (BY MR. EDINBURGH) I’m showing the
14               MR. brown: object to form.                 14       witness what's been called Sales Representative
15      A. I only speak on behalf of Shinn Fu               15       Agreement Between Shinn Fu Company of America,
16   Company of America.                                    16       inc. ["SEA"] and mvp(hk), industries. Ltd. along
17      Q. (BY MR. EDINBURGH) I understand that,            17       with amendments to that agreement and they are
18   but you are also here as a relationship between        18       Bates numbered SFA3336 to 3345.
19   SEA and other entities. I'm asking you with            19                Ms. O’Connor, have you reviewed this
20   respect to the other entities, is SEA the tpa for      20       document before today?
21   the Klorczyk case?                                     21           A. I have seen this document, yes.
22       A. The only other office that we would             22            Q. I'd like you if you could to please go
23   coordinate information with is Shinn Fu Taiwan,        23       to Page SFA3340. This document is called Second
24   Shinn Fu Corporation; and Arthur, our in-house         24       Amendment of Sales Representative Agreement
25   counsel, would coordinate with that office.______      25        Between Shinn Fu Company of America, Inc. ["SEA"]
                                                McCracken reporting
                                                     (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 20 of 39
                                              70                                                         72
 1   and MVP(HK) industries, Ltd.  Do you see where        1   sales services if requested by MVP to Sears.
 2   I'm --                                                2       Q. Was that with respect to the whole line
 3       A. Yes.                                           3   of MVP products sold to distribute in the united
 4       Q. Okay. On the next page, 3341, indicates        4   States?
 5   that this amendment is effective on June 1, 2008,     5       A. only in respect to Sears.
 6   correct?                                              6       Q. This agreement your understanding was
 7       A. Yes.                                           7   limited to Sears and no other retail chains or
 8       Q. And can you tell me who signed on behalf       8   auto parts chains?
 9   of Shinn Fu company of America?                       9       A. Yes.
10       A. Steven Huang.                                 10       Q. Is there anything in this agreement
11       Q. Was Steven Huang — the title here is          11   which states what you just said?
12   president, correct?                                  12       A. NO.
13       A. correct.                                      13       Q. What is the basis for your understanding
14       Q. And he's chief operating officer and          14   that this amendment was limited to Sears only?
15   president, correct?                                  15       A. In discussing with the sales department
16       A. Yes.                                          16   regarding this case, it's my understanding that
17       Q. And he's been president for a number of       17   the employee mentioned in this agreement
18   years?                                               18   specifically helped sales service with the sears
19       A. Yes.                                          19   account.
20       Q. How long?                                     20        Q. Who did you speak to in sales?
21       A. I don't know the extent.                      21        A. lames Wang.
22       Q. would it be the same extent he's been         22        Q- Is he still employed?
23   chief operating officer?                             23        A. NO.
24       A. Yes.                                          24        Q. when did he leave SFA?
25       Q- Do you have any understanding of who          25        A. Last month.
                                               71                                                        73
 1   signed for MVP?                                       1        Q. Okay. And why?
 2       A. NO.                                            2        A. He was terminated.
 3       Q. I'd like you to look at the first              3        Q. Did he provide you with any
 4   numbered paragraph, do you see that?                  4   documentation supporting his belief that this
 5       A. On which page?                                 5   amendment was limited to providing customer
 6       Q. I'm sorry, 3340.                               6   support relationship to MVP products that were
 7       A. Okay.                                          7   eventually sold to Sears?
 8        Q. First numbered paragraph says, "MVP(HK)       8                MR. BROWN: object to form.
 9   will no longer pay a sales commission to SFA for      9            Go ahead and answer.
10    services provided to it pursuant to the sales       10        A. Not that I'm aware of.
11    agency." And then it says, "instead, the sales      11        Q. (BY MR. EDINBURGH) Okay. Go back to
12    agency will be converted to a sales and customer    12    the beginning of the agreement on 3336. You see
13    support relationship," and it goes on to deal       13   where it says "Background," it has bullet points?
14   with payment.                                        14        A. Yes.
15            Did you have an understanding of what       15        Q. It says, "SFA is in the business of
16    the customer support relationship was between SFA   16    importing, selling, marketing, and distributing
17    and MVP as of June 1, 2008?                         17    various types of lifting equipment, automotive
18                MR. BROWN: Object to form.              18    tools, and hydraulic devices in the united states
19                MR. EDINBURGH: May the witness          19    and Central America." To your knowledge is that
20    respond?                                            20    accurate?
21                MR. BROWN: Yes, certainly.              21        A. Yes.
22        A. Yes.                                         22        Q. Okay. And then it discusses the DIY or
23        Q. (BY MR. EDINBURGH) What was that             23    do it yourself, sales channels in the market
24    relationship?                                       24    area, is that correct?
25        A. we had a business agreement to provide       25        A. Yes.
                                                McCRACKEN REPORTING
                                                    (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 21 of 39
                                              74                                                           76
 1       Q. It says, "MVP is in the business of               1   the Second Amendment that we just discussed, did
 2   sourcing and selling a variety of automotive             2   SFA take on any duties and responsibilities with
 3   accessories and related consumer products focused        3   respect to warranty claims brought concerning MVP
 4   on the DIY market," correct, that's what the             4   products?
 5   bullet point says?                                       5       A. Again, it would be based off MVP's
 6       A. That's what the bullet point says, yes.           6   request.
 7       Q. And then it says, "MVP wishes to retain           7       Q. Have you in preparation for today's
 8   SFA as its Representative for the Market Area,"          8   deposition acquired any knowledge of SFA's role
 9   correct?                                                 9   with respect to warranty claims brought with
10       A. Yes, that's what the bullet point says.          10   respect to MVP sold jack stands?
11       Q. The market area included the United              11               MR. BROWN: I'll object to form.
12   States of America?                                      12       A. The only knowledge that I would have
13       A. That's correct.                                  13   prepared for today was related to this case on
14       Q. Up until the Second Amendment from 2006          14   behalf of Shinn Fu Company of America.
15   was SFA/MVP's sales representative in the united        15       Q, (BY MR. EDINBURGH) With respect to the
16   States of America?                                      16   relationship between SFA and MVP concerning
17       A. According to this agreement, yes.                17   warranty claims. I'll even limit it to jack stand
18       Q. Do you have any reason to believe —              18   warranty claims, have you acquired any knowledge
19   withdrawn.                                              19   of what role, if any, SFA played with respect to
20           Did that include jack stands sold by mvp        20   jack stand warranty claims brought against mvp?
21   in the United States or to the united States            21               MR. brown: I'll object to form.
22   customers?                                              22       A. What kind of warranty claims are you
23       A. Yes.                                             23   asking about?
24      Q. under this agreement, if you know, was            24       Q. (BY MR. EDINBURGH) That a product
25   SFA responsible for managing warranty claims that       25   malfunctioned, didn't work properly, for any
                                              75                                                          77
 1   MVP — withdrawn.                                         1 reason it didn't perform the way it was supposed
 2           under this agreement was SFA responsible         2 to.
 3   for managing any claims for breach of warranty           3     A. Not to my knowledge.
 4   brought by customers of MVP jack stands?                 4     Q. Were any warranty claims involving --
 5               MR. BROWN: object to form.                   5 withd rawn.
 6       Q. (BY MR. EDINBURGH) Under this -- I'll             6          Let's go through this list and i'll get
 7   withdraw the question.                                   7 back to that. The No. 1 list, it says, "SFA will
 8           under this agreement what, if any,               8 provide MVP with, and then it has a., b., c. and
 9   responsibility did sfa have with respect to              9 d. I'm on Page 3340. First one, it says "Lab
10   warranty claims brought against mvp?                    10 testing services,     Can you tell us what lab
11               MR. chaykin: 2006 agreement?                11 testing services SFA provided to MVP?
12               MR. EDINBURGH: Before the                   12     A. That would be covered by Ryan in his
13   amendment.                                              13 deposition.
14       A. The only time sfa would be involved is           14     Q. Okay. Let's do b. then, it says "show
15   by MVP's request.                                       15 management," can you explain what show management
16       Q. (BY MR. EDINBURGH) .And at MVP's request         16 services were provided?
17   what would SFA do?                                      17     A. If for some reason MVP wanted to attend
18       A. It would be circumstantial.                      18 a show in the united states, we would help
19       Q. Meaning what?                                    19 coordinate that show for them.
20       A. Depends on what they are asking us to            20     Q. Did you, in fact, do that, "you" meaning
21   do.                                                     21 SFA?
22      Q.   Are you saying that was on an individual        22     A. I don't know if SFA actually performed
23   case-by-case basis?                                     23 that function in this time frame.
24      A. Yes.                                              24     Q. Do you know whether — all right, c. is
25      Q- Beginning on June 1, 2008, based upon             25 OIPM support. Do you know what those initials
                                                   McCRACKEN REPORTING
                                                       (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 22 of 39
                                              78                                                           80
 1   Stand for?                                              1           what did your discussion with him
                                                                        Q.
 2       A. Yes.                                             2   consist of?
 3       Q. What do they stand for?                          3       A. My preparation with Mike Stevens was
 4       A. It's going to be owner's information             4   document collection.
 5   product manual.                                         5       Q. Are you talking about to respond to
 6       Q. Okay. Owner's or operator's or could be          6   prior discovery requests made?
 7   either one, or is it owner's?                           7       A. Yes.
 8       A. I believe it's owner's.                          8       Q. How about to acquire knowledge on the
 9       Q. What kind of services did SFA provide            9   topics you are going to talk about today?
10   with respect to OIPM support?                          10       A. NO.
11       A. We would format the OIPMS for them. If          11       Q. From your own knowledge what does the
12   a customer requested a specific format, specific       12   customer service department of SFA do?
13   information, we would create that for them.            13       A. They take technical calls. They also
14       Q. Do you have any personal involvement in         14   give parts pricing and they do parts orders.
15   that aspect of the amendment?                          15       Q. Are they involved in getting calls
16       A. No.                                             16   concerning incidents or claims?
17       Q. Do you know whether this topic will be          17       A. Yes.
18   one that Mr. Jorgensen will talk about tomorrow?       18       Q. And do they get calls from retailers?
19       A. Yes.                                            19       A. Yes.
20       Q. It will be?                                     20       Q. such as Sears?
21       A. Yes.                                            21       A. It's possible, yes.
22       Q. Okay. D., customer phone service                22       Q. Okay. And does Mike Stevens' department
23   support, can you elaborate on what that consisted      23   keep a record of such calls?
24   of?                                                    24       A. It would be circumstantial. If there is
25       A. If MVP had a customer in the united             25   a report filed, yes. If the call doesn't require
                                              79                                                           81
 1   States, it was much easier for that customer to         1   a report, then no.
 2   communicate with our office. Everyone speaks            2       Q. Okay. Prior to today, do you know
 3   clear English.                                          3   whether SFA conducted a search of its customer
 4       Q- Was a customer of mvp Sears?                     4   service department records to see whether they
 5       A. I'm sorry, what?                                 5   had any records with respect to calls with
 6       Q. Was one of the customers of MVP Sears?           6   respect to jack stand failure or collapse of a
 7       A. Yes.                                             7   ratchet and pawl jack stand?
 8       Q. Okay. And did Sears phone SFA if they            8       A. Yes, we would have searched customer
 9   had any issues regarding MVP products?                  9   service documents for that information.
10               MS. todd-trotta: Objection to              10       Q. How was that search conducted if you
11   form.                                                  11   know?
12       Q. (BY MR. EDINBURGH) She can do it, but           12          A.   Electronically.
13   you can still respond.                                 13       Q. Are there any particular search words
14       A. Not to my knowledge.                            14   used?
15       Q, Who was responsible at SFA for the              15       A. Several.
16   customer phone service support for MVP?                16       Q. such as?
17       A. We have a customer service department.          17       A. Jack stand, the Item No. 50163, T6904,
18       Q. Okay. Who was in charge of that                 18   engagement, disengagement, nonengagement.
19   department?                                            19       Q. Was the search limited to one particular
20       A. Mike Stevens.                                   20   model or was it all-inclusive of jack stands?
21       Q. Is he still around?                             21      A. Well, we based our search off of all the
22       A. Yes.                                            22   search terms, so like I said, engagement,
23      Q.   And did you talk to Mr. Stevens in             23   nonengagement, disengagement, would have pulled
24   preparation for today's deposition?                    24   unrelated to jack stands or not, depending on the
25      A.   Yes.                                           25   context.
                                                  McCRACKEN REPORTING
                                                      (816)419-8224
               Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 23 of 39
                                                 82                                                              84
1       Q.    I appreciate that, but just so I                  1       A.    NO.
2    understand it, to the extent that the — the                2       Q.    Is it back in the office?
3    search was not specifically limited to the Model           3       A.    we should have a list of terms, yes.
4    T6904, am I correct?                                       4       Q.    Do you recall whether words like
5       A.    Yes, you are correct.                             5    "failure," "malfunction," "collapse," "gave way,
6       Q.    It included all model jack stands?                6    words to that effect were part of the search
                                                   II
7       A,    we used the search term "jack stand.              7    terms?
8    SO, yes.                                                   8       A.    NO.
 9       Q. Whatever result you got, did you give               9       Q.    No, you don't recall or they were not
10   that result to your counsel?                              10    part?
11      A. Anything that would have turned up I                11        A.   They were not part of the search terms.
12   would have given to my counsel, yes.                      12       Q,    can we go to Paragraph 2 of that same
13      Q. Did anything turn up?                               13    document, please.
14      A.    NO.                                              14       A.    Yes.
15      Q.    What years did you search for?                    15      Q.    It says in 2.a., it says, "An employee
16      A.    we searched — I believe the date range            16   cost charge covering the salary and benefits of
17   was 2003, we searched any files that we would              17   100% of one full time SFA employee," and it says
18   have had from that point forward.                          18   in brackets, "lohnny Lu," L-u, and then, "50% of
19      Q. To the time you made the search?                     19   the salary and benefits of one other employee,"
20      A.    Correct.                                          20   it says in brackets, "lamie Martinez," closed
21      Q.    Did the Klorczyk case come up?                    21   bracket, i may have asked you this, is Johnny Lu
22      A.    we would have set aside any files on the          22   still employed by SFA?
23   Klorczyk case.                                             23       A.   NO.
24      Q. Did the Raymond case come up?                        24       Q.   When did he leave?
25      A.    Not to my knowledge, no.                          25       A.   Approximately 2011.
                                                 83                                                              85
              Is it fair to say there was also in that           1       Q.   Okay.   And before he left what was his
 1      Q.
 2   search that you didn't find any cases that met              2   job title?
 3   any of the search criteria — any reports, I said            3      A. He would have been a sales manager.
 4    cases," any reports or any incidents or any                4       Q.   For Sears?
 5   calls?                                                      5       A.   Our retail department.
 6       A. That's pretty broad.     Related to what, I          6       Q.   But was it limited to Sears?
 7   suppose?                                                    7       A.   He had several accounts.
 8      Q. You said there was — okay.       You said             8       Q.   Was sears one of them?
 9   you would get a certain body of cases when you              9                MR. BROWN: Object to form.
10   put in jack stands?                                        10       A.   Johnny Lu was one of the individuals
11      A. correct.                                             11   that assisted MVP with Sears.
12      Q. Then you would further cull from that                12      Q.   (BY MR. EDINBURGH) Did he also assist
13   words like "engagement,  failure," am i correct?           13   MVP with other customers, other retail chains,
14       A.   Engagement, nonengagement.                        14   other supply chains?
15   disengagement.                                             15      A. Not to my knowledge.
16       Q. okay, what about eliminating the word               16      Q. You mentioned a John Liu, L-I-U?
17   "engagement," did you use words like "collapse,"           17       A.   Yes.
18   "failure," "malfunction," anything of that sort?           18       Q.   That was a former CEO, correct?
19       A.   NO, I believe our attorneys gave a list           19       A.   Yes.
20   of words that we searched for and we stuck to              20       Q.   This is Johnny Lu, L-U?
21   that list of search terms.                                 21       A.   Correct.
22      Q. Okay. Do you have that list currently?               22       Q.   TWO totally separate people, right?
23       A.   on me?                                            23       A.   Yes.
24       Q.   I'll ask you that question.    Do you have        24       Q.   Did you have any other Johnny Lu
25   it on you today?                                           25   employed by SFA to your knowledge?_____________
                                                      McCRACKEN REPORTING
                                                          (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 24 of 39
                                             86                                                              88
1        A. NO.                                               1       A.   I don't have that knowledge,
2        Q. Do you know whether -- is it correct              2       Q.   what did 3aniie Martinez do at SFA?
3    that, according to this document, MVP was paying         3       A.   I am not familiar with 3amie Martinez.
4    lohnny Lu's entire salary?                               4       Q.   Is he still there?
5                MR. brown: object to form.                   5       A.   NO.
6        Q. (BY MR. EDINBURGH) Was MVP paying                 6       Q.   When did he leave?
 7   lohnny Lu's salary for the years this agreement          7       A.   Again, I'm not familiar with lamie
 8   was in effect?                                            8 Martinez.
 9               MR. brown: object to form.                    9     Q. Do you know whether Johnny Lu verified
10       Q. (BY MR. EDINBURGH) Answer, please.               10 any discovery or interrogatory responses in this
11       A. NO. 2, Point a. says, "An employee cost          11 lawsuit?
12   charge covering the salary and benefits of 100%         12      A. NO.
13   of one full time SFA employee [Johnny Lu]," so          13       Q. You are unaware of?
14   that should answer your question.                       14       A. He would not have.
15       Q. so the answer is MVP was paying Johnny           15       Q. Now, let me go forward a bit. i just
16   Lu's entire salary?                                     16 read to you the second Amendment and now I want
17                MR. BROWN: I'll object.                    17 you to look at what's called the First Amendment,
18                MR. EDINBURGH: If I'm getting it           18 but it comes later in time than the second
19   wrong. I'll stand corrected.                            19 Amendment. And it's on Pages 3346 and 3 -- it's
20                MR. brown: I'm not trying to be            20 on Pages, yeah, 3346 to 3347, it's called First
21    argumentative, but it says MVP is going to pay         21 Amendment of Sales Representative Agreement
22    SFA a certain sum. SFA pays the person's salary.       22 Between Shinn Fu Company of America ["SFA"] and
23   The way it was phrased --                               23 MVP(HK) industries.
24                MR. EDINBURGH: I'll correct it.            24            With respect to Paragraph 1 — this
25    I'll correct it.                                       25 First Amendment becomes effective on December 1,
                                               87                                                           89
 1        Q, (BY MR. EDINBURGH) Johnny Lu was an                1 2009. With respect to Paragraph 1, is MVP's
 2    employee of SFA, correct?                                2 relationship with SFA described as a customer
 3        A. Yes.                                              3 support relationship?
 4        Q, He was not an employee of MVP, correct?           4               MR. BROWN: I'll object to form.
 5        A. Yes.                                               5     Q. (BY MR. EDINBURGH) Okay. IS SFA
 6        Q. But MVP was paying his salary, correct?           6 described as providing customer support
 7                MR. BROWN: object to form.                    7 relationship to MVP?
 8        Q. (BY MR. EDINBURGH) MVP was reimbursing             8     A. SFA would have provided support on the
 9    SFA for his salary, correct?                              9 topics  listed in this agreement.
10        A. MVP was paying SFA for a sales service.          10      Q. Okay. And are they the same four areas
11        Q. Was all the payments that SFA made to            11 as the Second Amendment and it was a continuation
12    Johnny Lu as an employee of SFA, were they              12 of those same general areas?
13    getting reimbursed for that entire cost by MVP?         13      A. It's the same four services listed in
14        A. Per the agreement, MVP would cover the           14  the  other agreement.
15   employee cost 100 percent for one full-time              15      Q. And Johnny Lu is still considered to be
16   employee of SFA.                                         16 an SFA employee whose salary and benefits were
17      Q. Okay. Did Johnny Lu have to submit                 17 being reimbursed to SFA by MVP?
18   any — or did SFA or Johnny Lu submit any reports         18      A. Yes.
19   to MVP about Johnny Lu's activities in order to          19      Q. It says under "The Lump Sum," we have
20   get the reimbursement identified in this                 20 two, it says, "MVP will cover all travel expenses
21   amendment?                                               21 and other special employee business expenses
22      A. Yes.                                               22 incurred by the Assigned Employees in furtherance
23      Q. Okay. Do you know whether any of those             23 of MVP's business." Do you have an understanding
24   reports concerned Johnny Lu's work on jack stands        24 of what work was done by Johnny Lu in furtherance
25   or with respect to jack stands?__________________        25 of MVP's business during the term of the First
                                                  McCracken reporting
                                                      (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 25 of 39
                                                90                                                                 92
1    Amendment?                                                  1           Q. Make any inquiries as to when it ended?
2                MR. BROWN: I'll object to form.                 2           A. Johnny Lu left the company in 2011, so
3            You can go ahead and answer.                        3       that service would have no longer been provided
4        A. You are asking what he specifically                  4       from him.
5    would have traveled for?                                    5           Q. From him, but was there a new agreement
6        Q. (BY MR. EDINBURGH) Or did, in fact,                  6       providing for reimbursement for some other
7    travel for.                                                 7       employee at SFA that took his place?
8       A.   I don't have knowledge if he did, in                8           A. To my knowledge, no.
 9   fact, travel during this period.                            9           Q. Is this agreement in effect for the
10       Q. I'd like you to go through — I                      10       calendar year 2011?
11   apologize for the print, it's print that i have.           11           A. I don't believe the agreement states a
12   SFA3344 and 3345 is also called First Amendment            12       specific term.
13   of Sales Representative Agreement Between Shinn            13           Q. Right, so that's why I'm asking you
14   Fu Company of America ["sfa"] and mvp(hk)                  14       whether you acquired any knowledge as to how long
15   Industries. This one is dated January 1, 2011,             15       this agreement was in effect after January 1,
16   and can you tell me who signed this agreement on           16       2011?
17   behalf of Shinn Fu Company of America?                     17           A. I can't recall the specific date that
18       A. Steven Huang.                                       18       Johnny Lu left the company, but that would have
19       Q. Can you tell who signed for MVP?                    19       been the end of the service from him.
20       A. NO.                                                 20           Q. What about for the customer support
21       Q. Let's go back one to the earlier First              21       services a. through d., did those continue?
22   Amendment. Can you tell me who signed for the              22           A. Not to my knowledge.
23   Shinn Fu company of America?                               23           Q. In order to testify here today did you
24       A. YOU are on which page?                              24       speak to anyone about when the amendments to the
25       Q. 3347.                                               25       sales representative agreement ended?
                                               91                                                                  93
 1       A. Steven Huang.                                        1           A. NO.
 2       Q. AS president of SFA?                                 2           Q. All right. I'd like to go through
 3       A. Yes.                                                 3       certain employees whose names have come up and
 4       Q. And the First Amendment agreement that's             4       ask you just a little bit about their role at SFA
 5   on Pages 3344, 3345 become effective on                     5       and whether they are still around. Doris Adwell,
 6   January 1, 2011. Does that also list services               6       do you know who she is?
 7   that SFA would perform on behalf of mvp for                 7           A. Yes.
 8   customer support?                                           8           Q   Who is she?
 9               MR. brown: object to form.                      9           A   She is our chief accountant.
10       A. You are asking about the bullet points              10           Q Is she still there?
11   listed?                                                    11           A. Yes.
12       Q. (BY MR. EDINBURGH) Paragraph 1.                     12           Q. What are her duties as chief accountant?
13       A. Those would have been the services we               13           A. She prepares financial statements,
14   offered to them, yes.                                      14       oversees the accounting department,» reviews
15       Q. And Paragraph 2.a. also continues to                15       taxes.
16   state that Johnny Lu's salary paid to him by sfa           16           Q. Does she have to prepare checks written
17   would be reimbursed by MVP, correct?                       17       on SFA's bank accounts?
18       A. Yes.                                                18           A. Yes,
19       Q. And during the years that this                      19           Q. Does she sign those checks?
20   agreement — is this agreement still in effect?             20           A. NO. Steven Huang would sign those
21       A. NO.                                                 21       checks. She does have authority to sign the
22      Q.   When did it terminate, if it did                   22       checks.
23   terminate?                                                 23           Q. If checks were made to pay any claimants
24       A. I don't know.   It's not listed on the              24       within the SFA deductibles, would Doris Adwell
25   contract.                                                  25       have copies of those payment checks —
                                                     McCracken reporting
                                                         (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 26 of 39
                                             94                                                            96
 1     A. Yes.                                              1       A. Yes.
 2     Q- — in her department?                              2       Q. Who is Doris Adwell's boss?
 3     A. Yes.                                              3       A. Steven Huang.
 4     Q. Was any search made in her department             4       Q. Do you rememberdiscussing with Steven
 5 for any checks concerning payment of claimants           5   Huang at all as to whether he would be the 30(b)6
 6 who alleged jack stand failures of any type?             6   witness to testify?
 7     A. Any checks would have been in the                 7               MR. BROWN: Object to form.
 8 product liability files which would have been            8       A. No.
 9 given to you.                                            9      Q.    (BY MR. EDINBURGH)   All right.   Mark

10     Q. And where are the product liability              10   Pappas, ring a bell?
11 files kept in the ordinary course of business of        11      A.    Yes.

12 SFA?                                                    12      Q.    Who is he?

13     A. They are kept in electronic database and         13      A. He was our product safety manager.
14 also in file cabinets.                                  14      Q. All right. And for how long was he in
15     Q. Does the electronic database have a              15   that capacity?
16 special name?                                           16      A.  I don't have an exact date, but several
17     A. We use Access.                                   17   years.
18     Q. That’s what it's called?                         18      Q.    Is he still there?

19     A. Yes.                                             19      A.   NO.
20     Q- And they are called product liability            20      Q.   When did he leave?
21 files?                                                  21      A.   Approximately 2011.
22     A. We refer to it as our claim file.                22      Q.   Why did he leave?
23     Q. so just so I get the nomenclature right,         23      A.   He was terminated.
24 at SFA electronic claim files include product           24      Q.   Who took his place, if anyone?
25 liability files?                                        25      A.   Our engineering department took his
                                             95                                                          97
 1      A.   Yes.                                           1   responsibility.
 2      Q.   And you have access to those files?            2       Q- Is that something that Mr. lorgensen
 3      A.   Yes.                                           3   will discuss tomorrow?
 4      Q.   who else has access to those files at          4       A. Yes, correct.
 5   SFA?                                                   5       Q. If you know, did the product safety
 6      A.   Our in-house counsel.                          6   manager pull out of a product safety department?
 7      Q.   Mr. Chaykin?                                   7       A. He was the only individual.
 8      A. Yes.                                             8       Q. Did he manage a group at that time?
 9      Q. Anyone else?                                     9               MR. brown: object to form.
10      A. His assistant.                                  10       A. NO.
11      Q. Anyone else?                                    11       Q. (BY MR. EDINBURGH) Okay. Did he have
12      A. Not to my knowledge, no.                        12   access, if you know, to the product liability
13      Q. So copies of any payment checks would be        13   files?
14   kept electronically --                                14       A. NO.
15      A. Yes.                                            15       Q. No, you don't know or, no, he did not
16      Q. — in those files?                               16   have access?
17      A. Correct.                                        17       A.   NO, he did not have access.

18      Q. YOU said there was hard files kept.             18       Q.   Okay.   In general what were the duties

19   Where were they kept?                                 19   and responsibilities of the product safety

20       A. Those are the contracts -- the claims          20   manager at that time?
21   that are kept in my office.                           21       A.   He was responsible for ensuring our

22       Q. And I believe you testified earlier that       22   owner's manuals were up to date with accurate

23   those files were reviewed in responses to    in       23   information.
24   searches for responses to earlier document            24       Q.   Okay.   And, again, the subject of

25   requests, correct?___________________                 25       owner's manuals, instructions and warnings, those
                                                  McCRACKEN REPORTING
                                                      (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 27 of 39
                                               98                                                         100
 1   areas are to be covered by Mr. Dorgensen, that's     1      A.    Yes.
 2   your understanding?                                  2      Q.    when?
 3       A. Yes.                                          3      A.    would have been 2013 or 2014.
 4       Q. We discussed Sara Sunderman. By the           4      Q.    why did he leave?
 5   way, do you know whether Ms. Sunderman still         5      A.    He retired.
 6   lives in the Kansas City area?                       6      Q.    In this area, still live here?
 7       A, Yes, she does.                                7      A.    NO.
 8       Q. What about Mark Pappas?                       8      Q.    Do you know where?
 9       A. I don't know about Mark Pappas.               9      A.    California.
10       Q. Okay. And we discussed Mike Stevens,         10      Q.   Is he happily retired?
11   correct?                                            11      A.   I'm sure he is.
12       A. Yes.                                         12               MS. todd-trotta: Only the sears
13       Q. Does he still live in the area?              13   employees.
14       A. Yes.                                         14       Q. (BY MR. EDINBURGH) I have another name
15       Q. Do you have last known addresses for the     15   here. Roger Claypool, who is Roger Claypool?
16   former employees we have mentioned?                 16       A. My experience of Roger claypool, I
17       A. only what we have in employee records.       17   believe — I don't want to misspeak, I'm not sure
18       Q. Okay. We discussed lames Wang and,           18   what Roger Claypool did.
19   again, was he in charge of relations with Sears?    19       Q. Did Roger Claypool leave the company
20               MR. BROWN: Object to form.              20   prior to you arriving at the company?
21       Q. (BY MR. EDINBURGH) What was lames            21       A, Yes.
22   Wang's duties and responsibilities at SFA?          22       Q. Do you know when he left?
23       A. lames was a sales manager, so he was         23      A.    NO.
24   assigned accounts from our retail department.       24      Q-    SO you don't feel comfortable describing
25       Q. Did that include Sears?                      25   what he did when he was there?
                                               99                                                         101
 1               MR. BROWN: Object to form.               1      A.    Correct.
 2       A. That included Sears after SFA handled         2      Q.    Is that accurate?
 3   Sears business directly uninvolved from MVP.         3      A.    Yes.
 4       Q. (BY MR. EDINBURGH) When was that?             4      Q.    And you have not earlier talked to
 5       A. we signed an agreement with Sears in          5   anyone about what this particular employee did?
 6   2012.                                                6      A.    I have spoken to individuals about Roger
 7       Q. Prior to that did Mr. Wang work at all        7   Claypool, but l don't feel comfortable with my
 8   with respect to the relationship of MVP in           8   knowledge on him.
 9   respect to its dealings with Sears?                  9      Q.    That's fine.    That's okay.   There is
10       A. NO.                                          10   some other employees I want to go through if I
11       Q. William Shaw, S-H-A-W, you know who that     11   could.
12   was?                                                12                  MR. CHAYKIN:   I notice it's almost
13       A. Yes.                                         13   12:30.
14       Q. Who was Mr. Shaw?                            14               MR. EDINBURGH: Can we go off
15       A. He was the — his specific title I guess      15   record for a minute.
16   is — he helped manage claims on behalf of the       16               (Noon recess.)
17   company during the time that our in-house counsel   17               MR. EDINBURGH: I just want to make
18   was not working with us.                            18   a statement before we begin the afternoon. I
19       Q. Okay. Was he a former CEO or company         19   would request before we begin tomorrow's
20   president?                                          20   deposition, I'm making a request that SFA produce
21       A. NO.                                          21   the loss run records, customer service records
22       Q. Okay. Was he an attorney?                    22   and product liability claims file records that we
23       A. No.                                          23   discussed during the course of this morning's
24       Q. Mr. Shaw at some point left the company.     24   deposition that Ms. O'Connor testified about. In
25   left SFA?                                           25   my view those records should have been previously
                                               McCRACKEN REPORTING
                                                   (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 28 of 39
                                             102                                                             104
 1   produced in this action and certainly should have        1              MR. EDINBURGH:     All right.   I’ll go
 2   been produced today as part of the 30(b)6                2   back on the record because I don't want to —
 3   compliance, if they are not produced, which is           3              MS. todd-trotta:     we were on the
 4   obviously a decision to be made by defense               4   record.
 5   counsel, I reserve my rights to request any              5               MR. EDINBURGH: I'll go back to the
 6   appropriate relief.                                      6   questioning.
 7               MR. CHAYKIN: I'd like to ask                 7       Q. (BY MR. EDINBURGH) Not to belabor this,
 8   counsel just one question. The testimony of the          8   but can you describe, again, so there is total
 9   witnesses on customer service records was there          9   clarity, with respect to the customer service
10   was none involving jack stands, so I'd like to          10   records, what search did you conduct of the
11   understand the basis for your request.                  11   electronic records concerning jack stands,
12               MR. EDINBURGH: I think you are              12   incidents concerning jack stands?
13   mischaracterizing the testimony.                        13                MR. brown: object to form.
14               MR. CHAYKIN: We can have the court          14           Go ahead. Go ahead and answer.
15   reporter read it back.                                  15       A. We specifically searched 50163, T6904,
16               MR. EDINBURGH: My understanding is          16   the terms "engagement," "nonengagement,"
                                                                  fl
17   that there are records concerning jack stands,          17    disengagement" and "jack stand."
18   but there were no records under the search terms        18       Q. (BY MR. EDINBURGH) And in order to get
19   utilized, which was "engagement," "false                19   a positive hit on anything, how many of those
20   engagement," but the terms utilized did not             20   search terms would have to appear on the record?
21   include words such as "jack stand collapse,"            21       A. Each term was searched individually, so
22   "jack stand failure" and "jack stand giving way,"       22   it would have only had to appear once in any kind
23   which to my mind is a gateway to understanding          23   of record.
24   what happens to these jack stands which would be        24       Q. The term jack stand" was individually
25   consistent with our theory of the case.                 25   searched without any other limitations?
                                             103                                                              105

 1           If you did not provide — I don't want            1     A. correct.
 2   to give a speech, but I've been asked a question         2     Q. And you found no customer service
 3   by counsel, those records were not provided              3 records with the term "jack stand"?
 4   because in my view unduly restrictive search             4     A. Anything that we found was submitted to
 5   terms were utilized for that computer search and         5 legal counsel.
 6   if appropriate search words were used, then I            6     Q. Okay. And l appreciate that, but
 7   don't know what we would find, maybe we wouldn't         7 respectfully, I don't think that answers my
 8   find anything, but I don't know because those            8 question. Did you find any incidents of customer
 9   search terms weren't utilized in this search.            9 service complaints that responded to the search
10   This witness testified they weren't used and,           10 term "jack stands"?
11   therefore, you get out what you put in. If they         11             MR. BROWN: Object to form.
12   didn't put in the right words, they are not going       12         Go ahead.
13   to get out the right record.                            13     A. We turned over thousands of documents,
14                MR. BROWN: we're not here for an           14 so I can't specifically tell you yes or no other
15   oral argument.                                          15 than we searched the term, and if anything was
16                MR. EDINBURGH: I'm not either but          16 found, we submitted it.
17   he asked me.                                            17     Q. (BY MR. EDINBURGH) Okay. I'll try and
18                MR. CHAYKIN: I don't want to argue         18 close it because I've been accused of totally
19   and I don't want to help you, but you are in need       19 misunderstanding of what you said this morning,
20   of help because you clearly don't understand how        20 but as we sit here today, can you testify
21   the search was formed nor do you understand the         21 knowledgeably about how many, if any, positive
22   witness's testimony, and I'll just leave it at          22 hits did you make when you put in the term "jack
23   that. If you understood either of those, you            23 stand" in customer complaints?
24   would understand that everything was searched for       24             MR. brown: object to form.
25   and that nothing was found^________________ _           25     Q.  (BY MR. EDINBURGH) Give me a ballpark.
                                                   MCCRACKEN REPORTING
                                                       (816)419-8224
                 Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 29 of 39
                                                  106                                                                    108
 1 a hundred, a thousand, five, what?                               1       Q. When did he verify it?
 2     A. There could have been any number, i                       2       A. Well, there is not a date next to his
 3 mean, our business is very related to jack                       3   name, but I'm assuming on January 6 of 2014.
 4 stands.                                                          4       Q. Am I correct that you testified earlier
 5     Q. Okay. The only model number that was                      5   that you believed Johnny tu left the company in
 6 added as a modifier to that was T6904 or the                     6   2011?
 7 Sears number, 51063, is that correct?                            7       A. Approximately.
 8             MR. brown: object to form.                           8       Q. Reviewing this, do you want to change
 9             MS. todd-trotta: Objection to                        9   your testimony?
10 form.                                                           10               MR. BROWN: Object to form.
11     Q, (BY MR. EDINBURGH) YOU tell me what                      11       Q, (BY MR. EDINBURGH) Was Mr. Lu an
12 model numbers you put in to the search.                         12   employee of the company in 2014?
13     A. We searched 50163 and T6904.                             13       A. If Johnny Lu signed this document in
14     Q. That's it, nothing else?                                 14   2014, he would had to have been an employee of
15     A. For model numbers?                                       15   Shinn Fu Company of America.
16     Q. correct.                                                 16       Q. Okay, so is it fair to say he did not
17     A. Yes.                                                     17   leave the company in 2011?
18     Q. And you used those words, like you said,                 18       A, correct.
19 "engagement," "disengagement," correct?                         19       Q. Do you know why Johnny Lu was chosen to
20     A. Yes.                                                     20   verify interrogatory answers, these particular
21     Q. Okay. And whatever results you found,                    21   interrogatory answers?
22 you gave to your counsel?                                       22       A. Johnny Lu was directly involved with the
23     A. Yes.                                                     23   sears account, whether it be as a representative
24     Q. But you personally cannot testify today                  24   of SFA or the help for MVP.
25 as to the content of the results, exactly what                  25       Q. Did you have any discussion with Mr. Lu
                                           107                                                                  109
 1 you did find, is that accurate?                                  1   as to the responses in this document on behalf of
 2      A.   Yes.                                                   2       SFA?
 3                  MR. EDINBURGH:   I Stand by my                  3          A.   NO.
 4   request.     Let's go forward if we could.                     4           Q.  Who was Johnny Lu's boss in 2014?
 5      Q.      (BY MR. EDINBURGH)   In preparation for             5           A. I believe that John Liu at the time
 6   this deposition as the 30(b)6 witness did you                  6       would have been who Johnny Lu directly reported
 7   review SFA's formal discovery responses to                     7       to.
 8   plaintiffs' request or answers to                              8           Q. what about back in 2010 and 'll?
 9   interrogatories?                                               9          A.   It would have been Joey Su.
10       A. Yes.                                                   10          Q.   s-u?
11       Q. Okay. One of them I'd like to mark as                  11          A.   s-u.
12   Exhibit 7. It's Defendant Shinn Fu of America's               12          Q-   Fi rst name?
13   Responses to Plaintiffs' First Set of                         13          A.   Joey.
14   interrogatories. They are not Bates numbered,                 14          Q.   what was Joey's title?
15   but it's a 15-page document.                                  15          A.   I don't know Joey's exact title, but he
16               (WHEREUPON, DEPOSITION EXHIBIT                    16       oversaw our sales department.
17   NO. 7 WAS MARKED FOR IDENTIFICATION.)                         17          Q.   Is he still there?
18       Q. (BY MR. EDINBURGH) I really want to go                 18          A,   No.
19   to the last page of this document, that's what I              19          Q.   When did he leave?
20   want you to focus on, 15 of 15, where it's                    20          A.   He retired in I'd like to say 2011 or
21   verification of the interrogatory responses. Do               21       2012.
22   you see who verified these on behalf of SFA?                  22          Q.   Okay.     All right.   Thank you.   Did you
23       A. Yes.                                                   23       ever visit the Shinn Fu in Taiwan?
24       Q. Who verified it?                                       24          A.   NO.
25       A. Johnny Lu.                                            25        Q.      or MVP?                _____________________
                                                        McCracken reporting
                                                            (816)419-8224
               Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 30 of 39
                                               110                                                       112
  1       A. NO.                                              1     A. We have a seven-year document retention
 2        Q. Or Wei Fu?                                      2 pol i cy.
 3        A. NO.                                             3      Q.   Okay. And that policy isn't reduced to
 4        Q. Have you ever testified as a                    4 writing, correct?
 5    representative or an employee of SFA in any other      5     A. Correct.
 6    lawsuits?                                              6     Q. And how did that policy come into
 7        A. No.                                             7 effect?
 8        Q. Is this the first one?                          8     A. That policy came into effect,
 9        A. Yes.                                            9 essentially we are required to keep a certain
10        Q. Back in 2010, 'll, who was in charge of        10 number of documents for audit purposes and
11    the overall day-to-day operations of SFA?             11 accounting for seven years, so at management's
12                MR. BROWN: object to form.                12 discretion they may dispose of documents after
13        A. Steven Huang.                                  13 seven years.
14        Q. (BY MR. EDINBURGH) Did SFA over the            14     Q. Do you know whether SFA follows any
15    period of the last — let's say from 2007 through      15 records retention policy suggested or required by
16    2011, SFA pay dividends to SFT?                       16 the Consumer Product Safety Commission?
17        A. For a specific reason?                         17     A. I guess I don't understand your
18        Q. As a subsidiary paying dividends to a          18 question.
19    parent company.                                       19     Q. You've heard of the Consumer Product
20        A. Not to my knowledge.                           20 Safety Commission, correct?
21        Q. Did SFA or SFT engage in any loans             21     A. Yes.
22    between the two entities?                             22     Q. To your knowledge does Consumer Product
23        A. Not to my knowledge.                           23 Safety Commission issue any guidelines or
24        Q. Loan guarantees?                               24 recommendations or rules concerning record
25        A. None to my knowledge.                          25 retention that applied to SFA?
                                                111                                                            113
 1     Q. Did SFT on its own if you know — let me            1          A.   NO.
 2 rephrase that.                                            2          Q.   What is SFA's records retention policy
 3         To the knowledge of SFA did SFT have any          3   with respect to claims?
 4 offices in the United States under the SFT name?          4       A. Our retention policy would be seven
 5     A, Not to my knowledge.                               5   years.
 6     Q. Okay. To the knowledge of SFA did MVP              6       Q. Seven years. What would trigger the
 7 have any offices in the United States under MVP's         7   running of the seven years, what events?
 8 name staffed by MVP personnel?                            8       A. what do you mean by that?
 9     A. SFA wouldn't have that information.                9       Q, Well, would it be when a claim is first
10     Q. Have you asked in preparation for today?          10   filed or you first receive notice? Would it be
11     A. NO.                                               11   seven years from when the claim is resolved no
12     Q. Do you know of your own knowledge                 12   matter how it's resolved? What seven-year period
13 whether they do, MVP does or does not?                   13   begins?
14     A. I don't know.                                     14          A.   Well, if it would be an active claim, it
15     Q. You are unaware of any, correct?                  15   would be adding files to that folder, so we would
16     A. Correct.                                          16   consider the seven-year term at the close of that
17       Q.   Okay.   Did SFA engage in training any        17   case.
18    MVP engineers for any aspect of MVP's work?           18          Q.   Okay.   A claim would have to be closed
19       A.   NO.                                           19   or disposed of one way or another to trigger the
20        Q. Did SFA advise MVP as to jack stand            20   seven-year period?
21    standards found in ASME PALD?                         21          A.   The case would have to be closed,
22        A. NO.                                            22   resolved.
23        Q. Did SFA engineers - withdrawn.                 23          Q.   I'm talking now not only about formal
24            Does SFA have a formal written retention      24   lawsuits but about nonlegal claims, same policy?
25    policy?                                               25      A.       Yes.
                                                  McCRACKEN REPORTING
                                                      (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 31 of 39
                                               114                                                       116
 1      Q.   And at the end of that seven-year period       1       Q. Okay. Now, the term is used on the
 2   are all records concerning that claim as a matter      2   website "SFA companies," what does that refer to?
 3   of normal business operations purged or                3       A. Shinn Fu company of America.
 4   destroyed?                                             4       Q. Okay. It says, "SFA maintains the
 5      A.   At management's discretion at the end of       5   following divisions" and then it lists several
 6   the seven-year period, yes.                            6   bullet points, one of which is "Omega Lift
 7      Q.   Would that include not only physical           7   Equipment and corresponding OEM private label
 8   copies of the claim, but also any electronic           8   hydraulic products." is Omega a division of SFA?
 9   records as well?                                       9       A. Yes.
10      A.    Yes.                                         10       Q. For how long has it been that?
11        Q. Who instituted that seven-year policy at      11       A. Omega has been a product line for
12   SFA, any particular individual?                       12   several years. I can't provide a specific date.
13        A. Not to my knowledge,                          13       Q. Go back at least ten years from now?
14        Q- was it Mr. chaykin?                           14       A. Yes.
15        A. I can't say yes or no to that.                15       Q. Longer?
16        Q. Have you ever heard of the expression         16       A. Possible, yes.
17   "litigation hold"?                                    17       Q. Okay. Does omega manufacture the
18        A. Yes.                                          18   equipment that's sold under the Omega name? Let
19        Q. What's your understanding of what that        19   me withdraw that.
20   is?                                                   20           Is there a division — there's a
21        A. It's a hold on all documents.                 21   division labeled omega, correct?
22        Q. Was a litigation hold placed as a result      22       A. Yes.
23   of the Klorczyk case?                                 23          Q.   Where is that division physically
24        A. Yes.                                          24   located, in other words, is it a separate
25        Q. Can you tell me when?                         25   headquarters, separate plant?
                                                115                                                     117
 1        A. I can't provide a specific date, but it        1       A. The Omega division is a product line, so
 2   was very early on when we received the claim we        2   it's product labeled under the omega lift.
 3   released a litigation hold.                            3       Q. Okay. All right. Where are the Omega
 4        Q. To the best of your understanding, and I       4   products manufactured?
 5   know you can't give me an exact day, but to the        5       A. overseas.
 6   best of your understanding when was that hold put      6       Q. China?
 7   in place? If you give me a month and year.             7       A. Yes.
 8        A. I believe we received the claim in             8       Q. Taiwan?
 9   approximately 2013 and when we received that           9       A. Yes.
10   claim we would have released the litigation hold.     10       Q. By Wei Fu?
11        Q. Okay.                                         11       A. I don't have any knowledge as to whether
12                 MR. EDINBURGH: I'd like to mark an      12   Wei Fu made Omega product or not.
13   exhibit, screen shots from the SFA website.           13       Q. Okay. Does the omega product line
14                 (WHEREUPON, DEPOSITION EXHIBIT          14   include jack stands?
15   NO. 8 WAS MARKED FOR IDENTIFICATION.)                 15       A. Yes.
16        Q, (BY MR. EDINBURGH) I'm marking one from       16       Q. Does it include jack stands with a
17   2011, which is the earliest one that I have.          17   ratchet and pawl design?
18   Have you seen what's Exhibit 8 before?                18       A. Yes.
19        A. Yes.                                          19          Q.   various loading capacities, correct?
20      Q.   Did you review the SFA website content        20          A.   Yes.
21   in preparation for today's deposition?                21       Q. Did you in your work at SFA have any
22      A.   Yes.                                          22   interactions with the Omega brand of jack stands?
23      Q-   And you are familiar with the contents        23       A. Yes.
24   of the website?                                       24       Q. What was it?
25      A.   Yes.                                          25       A. Purchase, purchasing of the omega
                                                 McCRACKEN REPORTING
                                                     (816)419-8224
                 Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 32 of 39
                                                         118                                                                120
1    product.                                                           1       line of SFA?
2       Q. From whom?                                                   2          A.   Yes.
3       A. I would place my orders to the overseas                      3           Q. Were there jack stands sold under the
4    factories.                                                         4       Blackhawk brand?
5       Q. Okay. And would the sale then be made                        5           A. Yes.
6    directly to SFA without any intermediary                           6           Q. Including ratchet and pawl design jack
 7 entities?                                                            7       stands?
 8     A. I'm not sure what you mean by that.                           8           A. Yes.
 9     Q. Okay. To your knowledge did MVP sell                          9           Q. where were those stands made?
10 Omega product?                                                      10           A. overseas.
11     A. I don't know.                                                11           Q. China?
12     Q. Okay. To whom did SFA sell the Omega                         12           A. Yes.
13 line of jack stands?                                                13           Q, Taiwan?
14     A. The Omega line of jack stands falls                          14           A. Yes.
15 under our professional division which would be                      15           Q. Did Wei Fu make, manufacture Blackhawk
16 customers such as Grainger, Snap-on, Fastenal.                      16       jack stands?
17     Q. Okay. It was not in the DIY?                                 17           A. Not to my knowledge, no.
18     A. Correct.                                                     18           Q. Did SFT manufacture Blackhawk jack
19     Q. DIY meaning do it yourself?                                  19       stands?
20     A. Yes.                                                         20           A. NO.
21     Q. Was the Omega line sold to a retailer                        21           Q. Did SFT manufacture Omega jack stands?
22 such as Walmart or Sears?                                           22           A. NO.
23     A. NO.                                                          23           Q, Did SFA prepare the owner's or
24     Q. Was it sold in auto supply stores?                           24       operator's manual that accompanied the sale of
25     A. I'm sorry, what?                                             25       Omega jack stands?
                                           119                                                                          121
 1     Q. Auto supply chains like western Auto,                         1           A, Yes.
 2 companies like that.                                                 2           Q. Did SFA prepare the owner's or
 3     A.  What would be some more examples of                          3       operator's manual for Blackhawk brand jack
 4   companies like that?                                               4       stands?
 5         Q.   I'm trying to think.                                    5           A. Yes.
 6                     MS. TODD-TROTTA:     AUtO Zone.                  6           Q. The next bullet point says "Pro-Lift,"
 7         Q.   (BY MR. EDINBURGH)        AUtO Zone.                    7       p-R-0 dash L-l-F-T, then it says "DIY products.
 8                     MR. EDINBURGH:     Thank you. Counsel.           8       And, again, the diy is do it yourself?
 9         Q.   (BY MR. EDINBURGH)        Chains that                   9           A. Yes.
10   specialize in auto accessories and auto parts.                    10           Q. Let me go back a bit. Were Blackhawk
11         A.   Yes, that's possible.                                  11       jack stands sold to national retail chains?
12         Q.   All right.     Next bullet point is                    12           A. NO.
13   Hein-wermer Automotive, was that also a product                   13           Q. Who did SFA sell Blackhawk jack stands
14   and brand line?                                                   14       to?
15         A.   Yes.                                                   15           A. Again, that would be considered a
16         Q.   And Hein-Werner was a division of SFA,                 16       professional product, so Grainger, Snap-on,
17   correct?                                                          17       customers of that nature.
18         A.   Yes.                                                   18           Q. Could individuals buy Omega jack stands
19         Q.   Did Hein-Werner have — withdrawn,                      19       through the SFA website?
20              were there Hein-Werner branded jack                    20           A. NO.
21   stands?                                                           21           Q. Could individuals buy the Blackhawk jack
22         A.   Off the top of my head I don't think so,               22       stands through the SFA website?
23   no.                                                               23           A. NO.
24      Q. Okay. Next one is Porto-Power Blackhawk                 Q.  24
                                                                      All                      right.   The Pro-Lift DIY product was
25   Automotive, was the Blackhawk a brand and product                 25
                                                              a division                   of SFA, yes?
                                               McCracken reporting
                                                                (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 33 of 39
                                               122                                                         124
 1        A, Yes.                                            1        Q. Chains?
 2        Q. The Pro-Lift, were jack stands sold            2         A. Yes.
 3    under the Pro-Lift brand?                             3         Q. Can you tell me examples of chains that
 4        A. Yes.                                           4     sold Pro-Lift brand.
 5        Q. Including ratchet and pawl design jack         5         A. For example, Sam's Club.
 6    stands?                                               6         Q. Sam's Club, okay. And how long has the
 7        A. Yes.                                           7     Pro-Lift brand of jack stands been sold by SFA?
 8        Q- By SFA? SFA sold Pro-Lift jack stands.         8         A. I couldn't provide an exact number of
 9   correct?                                               9    years, but several years now we have been selling
10        A. Yes.                                          10    that brand.
11        Q. And where were the Pro-Lift jack stands       11         Q. More or less than ten?
12   manufactured?                                         12         A. More than five for sure.
13        A. Overseas.                                     13         Q. And does SFA prepare the owner's or
14        Q. Again, China?                                 14    operator's manuals that accompany the sale of
15        A. China.                                        15     Pro-Lift jack stands?
16        Q. By Wei Fu?                                    16         A. Yes.
17        A. Not to my knowledge.                          17         Q. Do you know the range of capacities of
18        Q. Did SFT manufacture Pro-Lift jack             18     ratchet and pawl design jack stands that are sold
19   stands —                                              19    under the Pro-Lift label?
20        A. NO.                                           20         A. No.
21        Q. — for SFA?                                    21         Q. Okay. I want to go to the next
22        A. NO.                                           22    paragraph.
23        Q. Do you know whether any SFT-owned             23         A. Sure.
24   entities manufactured Pro-Lift jack stands for        24         Q. lust read this sentence into the record.
25   SFA?                                                  25    "In addition to distribution, SFA has also played
                                              123                                                         125
 1        A. They did not.                                  1    a key role in engineering, research and product
 2        Q. Do you know whether any SFT-owned              2    design to help our manufacturing facilities meet
 3   companies manufactured Omega jack stands for SFA?      3    our market needs." Do you see that sentence?
 4        A. Yes.                                           4         A. Yes.
 5        Q. which companies?                               5         Q. Okay. What engineering, research and
 6        A. our factory, CY, C-Y.                          6    product design work did SFA perform with respect
 7        Q. Is that the letters c and Y?                   7    to ratchet and pawl jack stands?
 8       A. Yes.                                            8                 MR. BROWN: Object to form.
 9        Q. where is that factory located?                 9         Q. (BY MR. EDINBURGH) What, if any?
10       A. Taiwan.                                        10        A. That would be a question that your
11        Q. Is that factory owned by sft?                 11    candidate tomorrow should be able to answer.
12       A. Correct.                                       12        Q. Is it fair to say that you are not
13       Q. was that manufacturing — did that line         13    knowledgeable to respond to that question?
14   of jack stands include load capacities per pair       14        A. Yes.
15   of three ton?                                         15        Q. The term used in this sentence, "our
16       A. I couldn't specifically tell you.              16    manufacturing facilities, what does that refer
17       Q. Do you know whether the witness tomorrow       17    to if you know?
18   is knowledgeable about the various types of jack      18                 MR. BROWN: Object to form.
19   stands sold under these various levels?               19        A. It would refer to any manufacturing
20       A. You would have to speak with him.              20    facility that we owned.
21       Q. You don't know whether he knows?               21        Q. (BY MR. EDINBURGH) Okay. And SFA owns
22       A. Ri ght.                                        22    manufacturing facilities?
23      Q.   Fair enough.   Was the Pro-Lift brand of      23        A. SFA does not own any manufacturing
24   jack stands sold in retail stores?                    24    faci1ities.
25      A.   Yes.                                          25        Q. Okay. I just want to know, did you talk
                                                 McCRACKEN REPORTING
                                                     (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 34 of 39
                                             126                                                         128
 1   to anyone in preparation for today concerning the      1        A. Yes.
 2   content of the website of SFA?                         2        Q. Do you know what those testing
 3      A. No.                                              3   facilities consist of or is that something that
 4      Q,   Did you play any role in writing what's        4   Mr. Jorgensen will testify about tomorrow?
 5   found here, the actual content itself?                 5        A. Ryan can testify about that tomorrow.
 6      A.   NO.                                            6        Q. Okay. Have you ever seen any test
 7      Q.   Do you know who did?                           7   results of testing done at Kansas City concerning
 8      A. NO.                                              8   jack stands?
 9      Q. Did you make any inquiries as to who did         9        A. NO.
10   prior to coming here today?                           10        Q. Okay. The term in this second paragraph
11      A.   NO.                                           11   which says "Our lifting products," you see that
12      Q.   Next sentence says, "Our OEM                  12   paragraph that begins with those words?
13   private-label customers," can you give me example     13        A. Yes.
14   who the SFA's OEM private label customers were?       14        Q. Is it your understanding that the "our
15              MR. BROWN: object to form. I'd             15   lifting products" includes jack stands?
16   ask at some point return to the topics disclosed      16                MR. BROWN: Object to form.
17   for questioning today which i don't think             17                MR. EDINBURGH: I asked her what
18   involves OEM customers, but --                        18   her understanding was.
19      Q.   (BY MR. EDINBURGH)   Let me go to the         19        Q. (BY MR. EDINBURGH) Does the term
20   next sentence — the next paragraph.                   20   "lifting products" in the SFA's company website
21        A. Okay.                                         21   include jack stands?
22        Q. I just want to read the first — for now       22                MR. BROWN: Object to form.
23   the first clause of that sentence, it says, "our      23           You can go ahead and answer if you know.
24   lifting products and winches are manufactured in      24        A. A jack stand doesn't lift products, it
25   the Shinn Fu Group's ISO-9000 factories.     The      25   holds weight.
                                              127                                                        129
 1   term "Shinn Fu Group," do you have an                  1        Q. (BY MR. EDINBURGH) I understand. I
 2   understanding of what that means?                      2   want to know if the term is being used to include
 3                MR. BROWN: object to form.                3   jack stands.
 4        A. Yes.                                           4                MS. TODD-TROTTA: Objection. Form.
 5        Q. (BY MR. EDINBURGH) What is your                5        Q. (BY MR. EDINBURGH) Impliedly or any
 6   understanding?                                         6   other way.
 7        A. Shinn Fu Group would be defined as any         7                MR. BROWN: Asked and answered.
 8   member of the Shinn Fu Company owned by the            8                MS. TODD-TROTTA: Asked and
 9   parent company Shinn Fu Corporation.                   9   answered.
10        Q. And under that definition is Shinn Fu         10                MR. EDINBURGH: Having an echo,
11   Company of America or SFA a part of the Shinn Fu      11   still not an objection, asked and answered.
12   Group?                                                12                (WHEREUPON, DEPOSITION EXHIBIT
13      A.   Yes.                                          13   NO. 9 WAS MARKED FOR IDENTIFICATION.)
14      Q.   The last paragraph, do you see that,          14        Q. (BY MR. EDINBURGH) Exhibit 9 is a
15   "SFA is located approximately 1 mile east of the      15   document that's called Presentation of Shinn Fu
16   Kansas City International Airport"?                   16   Corporation 2011 taken off of a Shinn Fu
17      A.   Yes.                                          17   Corporation website. Have you seen this document
18      Q. It indicates that SFA has testing               18   before today?
19   facilities. Is that a topic that you can testify      19        A. Yes.
20   about, the testing facilities at SFA?                 20      Q. Did you review this document in
21      A. I guess it depends on what questions you        21   preparation for today's deposition?
22   are going to have. Really that's probably             22      A.   Yes.
23   something that Ryan would know.                       23      Q. Did you discuss this document with
24      Q. Does SFA have testing facilities in             24   anyone in preparation for today's deposition?
25   Kansas City?                  ___________________     25      A. NO.
                                                 McCRACKEN REPORTING
                                                     (816)419-8224
             Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 35 of 39
                                             130                                                        132
  1     Q. I'd like you to go to the second page          1    personal knowledge, documents you reviewed or
  2 where it says "Milestones," do you see that?         2     discussions with others?
  3     A. Yes.                                          3         A. That would be discussions with others.
  4     Q. It says, "1978 - Shinn Fu America             4         Q. Who did you discuss that topic with?
  5 established in Kansas City, Missouri, U.S.A.," is    5         A. That would be something discussed with
  6 that your understanding of when Shinn Fu America     6     customer service.
  7 was established?                                     7         Q. Who at customer service?
  8    A. Yes.                                           8         A. Mike Stevens.
  9    Q. Okay. I'd like you to go to the third          9         Q. And when did you have that conversation
10 page. It's the first arrow point where it says,      10    with Mr. Stevens?
11   Shinn Fu Group in total 2000+ employees            11         A. Sometime in our document collection
12 worldwide," do you see that?                         12     process. I wouldn't be able to give you a
13     A. Yes.                                          13    specific date.
14     Q. Does SFA have any understanding as to         14         Q- In 2011 and prior thereto did Shinn Fu,
15 whether that number of employees includes SFA        15    did SFA, handle the warranty claims, if any, of
16 personnel?                                           16    Wei Fu of Taiwan?
17              MR. BROWN: I'll object. I think         17         A. No, not to my knowledge.
18 you are now asking about a Shinn Fu document, the    18         Q. I'm sorry, Wei Fu of China, my mistake.
19 part that doesn't have to do with SFA. If she        19        A. NO.
20 has some kind of answer, that's fine, but you are    20         Q. Again, your understanding of that is
21 outside your 30(b)6 notice now.                      21    based upon what?
22              MR. EDINBURGH: I am trying to           22        A. Are you relating that question to our
23 limit this, i understand and appreciate your         23    customers specifically or are you relating that
24 objection, I think it's an appropriate question,     24    question to if Wei Fu had any customers of their
25 but since you are allowing her to answer —           25    own?
                                             131                                                       133
  1             MR. BROWN: She can answer if she          1       Q. I want to know if warranty claims were
 2 has an answer.                                        2    made attributable to products that were made by
 3     Q, (BY MR. EDINBURGH) Okay.                       3    Wei Fu, did sfa handle those claims?
 4     A. Can you repeat the question.                   4        A. Yes, for our customer base.
 5     Q. I'd like to, but since there is an             5        Q. Okay. Fair enough. And, again, your
 6 objection, it would be better if the reporter         6    understanding of that answer or your answer to
 7 read it.                                              7    that question is based upon what?
 8              (Whereupon, the requested portion        8        A. Our customer service discussion.
 9 of the record was read by the Reporter.)              9        Q. With Mr. Stevens?
10     A. NO, I wouldn't have any knowledge to          10        A. Yes.
11 that.                                                11        Q. Did SFA also handle claims made
12     Q. (BY MR. EDINBURGH) Did SFA consider           12    involving Wei Fu products?
13 itself to be part of the — am I correct that SFA     13                 MR. BROWN: object to form.
14 considers itself to be part of the Shinn Fu          14             Go ahead.
15 Group?                                               15        A. If there were any claims for Wei Fu
16     A. Yes.                                          16    product from our customers, we would have handled
17     Q. Okay. Am I correct that SFA in its            17    them, yes.
18 marketing materials marketed itself as part of       18        Q. (BY MR. EDINBURGH) Likewise, is that
19 the Shinn Fu Group?                                  19    response based on conversations with Mr. Stevens?
20     A. Yes.                                          20        A. Yes.
21     Q. I'll leave it at that.                        21        Q. Is that also based on the contents of
22          In 2011 and prior thereto did SFA handle    22    the Lexington policy?
23 warranty claims for Shinn fu Taiwan?                 23                 MR. BROWN: Object to form.
24     A. NO.                                           24        A. I don't know what you mean by that.
25     Q. And is that answer based on your              25        Q. (BY MR. EDINBURGH) Okay, fair enough.
                                              McCRACKEN REPORTING
                                                  (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 36 of 39
                                           134                                                      136
 1             MR. EDINBURGH: I want to mark the         1      A, That's correct, lemmy.
 2 Sears SFA agreement. Before i do that, let me         2      Q. leff Noland?
 3 mark these.                                           3      A. leff Noland was the national accounts
 4             (WHEREUPON, DEPOSITION EXHIBIT            4   manager for our retail division.
 5 NO. 10 WAS MARKED FOR IDENTIFICATION.)                5      Q. You say "was," is he still at the
 6             MS. todd-trotta: What is that so i        6   company?
 7 can make a note?                                      7      A. NO.
 8             MR. EDINBURGH: This is another            8          Q.   When did he leave?
 9 screen shot from the SFA website. This is             9          A.   It would be difficult to give you an
10 copyrighted in 2014 and it presents a calendar of    10   exact date, but he left approximately
11 events in the history of SFA with the year in one    11   three-and-a-half years ago, three years ago,
12 column and the event in the next.                    12   somewhere around that time.
13     Q. (BY MR. EDINBURGH) Have you seen this         13          Q.    was he terminated?
14 document before?                                     14          A.   NO.
15     A. Yes.                                          15       Q. All right. Speak to Ryan Jorgensen
16     Q. Have you discussed this document with         16   tomorrow. Randy Nuttall?
17 anyone in preparation for today's deposition?        17       A. Randy is our BVA sales manager.
18     A. It wasn't necessary, no.                      18       Q. Is Randy an engineer?
19     Q. Okay. As far as you are aware, as far         19       A. He does have an engineering degree, yes.
20 as SFA is aware, does this accurately reflect        20       Q. Do you know whether he was involved at
21 what's stated in the record as to the year and       21   all on behalf of SFA in any standard industry
22 the event?                                           22   groups such as asme?
23     A. Yes.                                          23       A. Yes.
24     Q. Okay.                                         24       Q. In what capacity?
25             MR. EDINBURGH: I want to take a          25       A. I think Ryan will be able to tell you
                                           135                                                       137
 1 short break because I want to get the copies of       1   that tomorrow.
 2 that agreement.                                       2          Q-   Braxton Kersting, if i got that right.
 3             (Brief recess taken.)                     3   who is he?
 4     Q. (BY MR. EDINBURGH) Is there an employee        4       A. He's an engineer.
 5 at SFA Jemmy Tsaur?                                   5       Q. Okay. Again, what he does for the
 6     A. Yes.                                           6   company, would that be something Mr. Jorgensen
 7     Q. Is he still there?                             7   can testify about?
 8     A, Yes.                                           8       A. Yes.
 9     Q. What does he do at SFA?                        9       Q. 2011 and prior thereto did SFA provide
10     A. Jemmy is a product and project manager        10   legal services for MVP?
11 for our BVA department.                              11               MR. BROWN: Object to form.
12     Q. Can you tell us what BVA stands for?          12       A. SFA would not have provided legal
13     A. BVA —                                         13   services for mvp.
14     Q. V as in victory?                              14       Q. (BY MR. EDINBURGH) Did it provide --
15     A. Yes.                                          15   from time to time did SFA resolve claims
16     Q. What's it stand for?                          16   involving MVP products?
17     A. BVA is our industrial product line so         17               MR. BROWN: Object to form.
18   it's just a whole different type of product that   18       A. It's possible we received claims from
19   we sell under that division.                       19   our customers related to MVP product.
20       Q. Okay. Is he involved at all in jack         20       Q. (BY MR. EDINBURGH) And you indicated
21   stand testing?                                     21   that if those claims couldn't be resolved for
22       A. Jemmy, no, would not be involved in jack    22   under $10,000, am I correct that would be
23   Stand testing.                                     23   something that SFA would attempt to do?
24       Q. Did I pronounce it right? You seem to       24       A. Yes.
25   say Jemmy.                                         25       Q. In those circumstances when it did it.
                                              McCRACKEN REPORTING
                                                  (816)419-8224
              Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 37 of 39
                                              138                                                               140
 1   did it seek any reimbursement from MVP?                    1       form.
 2       A. The only claims that SFA would have                 2           Q. (BY MR. EDINBURGH) Okay. Did Shinn Fu
 3   handled were claims presented by our customers             3       of America have any similar agreement with Sears
 4   which we would not seek reimbursement from mvp             4       that was in effect prior to August 2, '12?
 5   for.                                                       5           A. Prior to August 2nd, 2012, MVP would
 6       Q. Even though they were products sold by              6       have had an agreement in place with Sears to my
 7   MVP?                                                       7       knowledge.
 8               MR. BROWN: Object to form.                     8           Q. I want to just go back to the -- I don’t
 9       Q. (BY MR. EDINBURGH) IS that true?                    9       know whether it's still in the pile you have, but
10       A. It would have been products sold by SFA            10       the sales agreement between sfa and mvp, do you
11   to our customer.                                          11       still have that?
12       Q. okay. Did SFA handle any claims that               12           A. Yeah.
13   involved products sold by mvp?                            13           Q. My question to you is that do you know
14       A. SFA did not handle any claims for MVP.             14       who prepared that agreement, who drafted that
15       Q. At any time under any circumstances?               15       agreement?
16       A. correct.                                           16           A. NO.
17      Q.   HOW about same question for any products          17                   MR. BROWN: I'd simply ask if you
18   manufactured by Wei Fu?                                   18       are going to go back and forth between exhibits,
19               MR. BROWN: object to form.                    19       so that we have a clear record that you just say
20      A.   The only time SFA would have handled the          20       which exhibit you are referring to.
21   claim directly is if it was one of the SFA's              21                   MR. EDINBURGH: I'm sorry.
22   customers reporting the claim.                            22                   MR. BROWN: That’s all right.
23       Q. (BY MR. EDINBURGH) Of a product made by            23       Howard.
24   Wei Fu?                                                   24                   MR. EDINBURGH: Exhibit 6.
25      A. Yes, that's possible.                               25                   MR. BROWN: Thanks.
                                              139                                                               141
 1       Q. And if payment was made by SFA in the               1                   MR. EDINBURGH: That's fine.
 2   ordinary course of business for such claims, did           2                   MR. BROWN: It's just when you see
 3   SFA seek reimbursement from wei Fu?                        3       it in writing -
 4       A, NO.                                                 4                   MR. EDINBURGH: Believe me, I
 5               MR. BROWN: Object to form.                     5       understand.
 6           But go ahead.                                      6           Q. (BY MR. EDINBURGH) Exhibit 6, okay.
 7               (WHEREUPON, DEPOSITION EXHIBIT                 7       You gave your answer. Do you know whether
 8   NO. 11 WAS MARKED FOR IDENTIFICATION.)                     8       Mr. Chaykin participated in drafting that
 9       Q. (BY MR. EDINBURGH) Exhibit 11 iS a                  9       agreement?
10   Sears/SFA agreement dated August 2, 2012, and             10           A. NO.
11   covers SFA Bates numbers 3249 through 3258 (sic).         11           Q No, you don't know or, no, he did not?
12   lust turn to the last page and tell me who signed         12           A   I don't know.
13   this agreement for seller, which is identified in         13           Q   Mr. Steven Huang, correct?
14   the agreement as Shinn Fu Company of America.             14           A. Yes.
15       A. Steven Huang.                                      15           Q. President, chief operating officer. Can
16       Q. Have you seen this agreement before                16       you -- withdrawn.
17   today?                                                    17               Steven Huang, how many months a year
18       A. Yes.                                               18       does he reside here in Kansas city? is he here
19       Q. Did you look at this agreement in                  19       year round?
20   preparation for today's deposition?                       20           A. Yes, 12 months.
21       A. Yes.                                               21           Q- Is he a united States citizen?
22       Q- Did you discuss this agreement with                22           A. Yes.
23   anyone?                                                   23           Q. Are you aware of any monetary transfers
24       A. NO.                                                24       between SFA and SFT in terms of just transferring
25               MS. todd-trotta: Objection to                 25       sums of money for any reason?
                                                    McCracken reporting
                                                        (816)419-8224
            Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 38 of 39
                                           142                                                         144
  1             MR. BROWN: Object to form.                  1   document data collection, yes.
 2              MS. TODD-TROTTA: Object to form.            2       Q. Fair enough, in terms of the electronic
 3     A. There could be various reasons.                   3   searches portion, you indicated that the e-mails
 4     Q. (BY MR. EDINBURGH) Can you elucidate              4   of Steven Huang and Betty Hung were searched?
 5 what those reasons are?                                  5       A. Yes.
 6     A. Are you looking for something specific?           6       Q. Who other e-mails, employees' e-mail
 7     Q. I just want to know if any kind of                7   accounts were also searched, do you have a list?
 8 distributions, dividends are made from — payment         8       A. Yes, rather large list.
 9 for services are made between sft and SFA that           9       Q. okay. Let's go by the department. Did
10 you are aware of.                                       10   it include the engineering departments of SFA?
11     A. We exchange money to SFT for invoices     f      11       A. Yes.
12 so payment of product.                                  12       Q. Did it include the sales and marketing
13     Q. Payment of products that are attributed          13   departments of SFA?
14 or sold to SFA by SFT?                                  14       A. Yes.
15     A. Correct.                                         15       Q. Did it include the customer service?
16     Q. Do those products include jack stands?           16       A. Yes.
17     A. Yes.                                             17       Q- Include accounting?
18     Q. Does it include ratchet and pawl design          18       A. Yes.
19 jack stands?                                            19       Q. Legal?
20     A. Yes.                                             20       A. Yes.
21     Q. Can you tell me for what years.                  21       Q. Any other departments who you searched
22     A. That we paid invoices?                           22   that I haven't listed?
23     Q. For those jack stands, yes.                      23       A. No, I believe you covered them.
24     A. AS long as we have been doing business           24       Q. Okay.
25 we have been.                                           25               MR. EDINBURGH: Off the record.
                                             143                                                         145
  1    Q. Are those jack stands, do they have any           1               (whereupon, a discussion was
  2 particular brand name associated with them?             2   had off the record.)
  3    A. we sell several different brand names.            3               MR. EDINBURGH: Back on the record.
  4     Q. But the ones that are covered by                 4           Thank you.
  5 invoices from SFT.                                      5           Subject to my document request i have no
  6     A. Any of our professional product line             6   further questions of this witness. Thank you.
  7 would be handled by that channel.                       7               MR. BROWN: I have no questions.
  8     Q. Okay. Can you testify as to the                  8               MR. ZAKRZEWSKI: I would like to
  9 communications between Steven Huang as chief            9   ask a question about your document request which
10 operating officer and Betty Hung as chief               10   you made on the record.
11 executive officer in terms of how frequently they       11               MR. EDINBURGH: DO you need the
12 talk to one another about the business of sfa?          12   witness here or can she go?
13      A. I couldn't tell you how often they talk         13               MR. ZAKRZEWSKI: I don't need the
14 to one another about SFA business.                      14   witness here.
15      Q. Okay. Do they exchange e-mails with one         15               MR. BROWN: Does this need to be on
16 another?                                                16   the record?
17      A. Yes.                                            17               MR. ZAKRZEWSKI: We Can do this off
18      Q. Was there any search made, e-mails              18   the record.
 19 between the two of them, concerning any issue          19               MR. BROWN: Let me give you the
20 with respect to ratchet and pawl design jack            20   courtesy --
21 stands?                                                 21               MR. TODD-TROTTA: I know, since I
22      A. They were included in our search, yes.          22   came all the way.
23      Q. When searches were made, searches were          23               MR. BROWN: See if you would like
24 made under your auspices, under your supervision?       24   to ask a question.
 25     A. Yes, I helped coordinate all of the             25
                                                 MCCRACKEN REPORTING
                                                     (816)419-8224
                  Case 3:13-cv-00257-JAM Document 305-10 Filed 10/11/18 Page 39 of 39
                                                                                                                                                            148
                                                                  146              1                  ERRATA                    SHEET
 1                            EXAMINATION                                          2   re:       klorczyk     vs.     sears,        roebuck      & CO.,     et a1.
 2   BY MS. TODD-TROTTA:                                                           3                  DEPOSITION of:                MEGHANN O'CONNOR
 3       Q-      Did SFA sell       the jack stand in question                     4   PG/LN NO.           CORRECTION                    REASON FOR CHANGE
4    to Sears?                                                                     5
 5       A.      NO.                                                               6
 6       Q.      Thank you.        That's it.                                      7
 7                     MR. EDINBURGH:         Thank you.          we are           8
 8   done.                                                                         9
 9                     THE REPORTER:         What about                           10
10   signature?
                                                                                  11
11                     MR.   BROWN:       Yeah,   we want to       read
                                                                                  12
12   and sign.
                                                                                  13
13                     MR.   EDINBURGH:       I'il take care of
                                                                                  14
14   i t ai 1.
                                                                                  15
15                     MS. TODD-TROTTA:           I don't need a
                                                                                  16
16   copy of the transcript.
                                                                                  17
17                                            (witness excused.)
                                                                                  18   _________ I certify that I have read my deposition
18                                    *                                                in the above case and I request that no changes
                                                                                  19   be made.
19
                                                                                  20   _________ I certify that I have read my deposition
20                                                                                     in the above case and I request that the above
                                                                                  21   changes be made.
21
                                                                                  22
22
                                                                                  23             SIGNATURE OF DEPONENT:_.
23
                                                                                  24                                     dated:__
24
                                                                                  25
25
                                                                  147
                                                                                                                                                                  14S
 1

                                                                                             1                       CERTIFICATE
 2
                                                                                                                I, MARIE A. McCRACKEN,         a Certified Court
 3                           MEGHANN O'CONNOR                                                3       Reporter within and for the States of Missouri

                                                                                             4       and Kansas,     hereby certify that the within-named
 4
                                                                                             5       witness was     first duly sworn to testify the

 5   STATE OF,                                    )                                                  truth,   and that the deposition by said witness

                                                                                             1       was              response to the questions
 6                                                )   SS:
                                                                                                     propounded,     as herein set forth,       was first taken

 7   COUNTY OF                                    )                                                  in machine shorthand by           and afterwards reduced

                                                                                         10          to     iting under my direction and supervision.
 8
                                                                                         11          and is a true and correct record of the testimony
                         Subscribed and sworn to before me
 9                                                                                       12          given by the witness.
     this                day of.                      ,   2016.                          13                     I furtlier certify that I           not a
10                                                                                                                                                 counsel of
                                                                                         14          relati          emp1oyee       attorney

                                                                                         15          any of the parties,        r   relative or employee of
11
                                              NOTARY PUBLIC                              16          such attorneys        counsel,        financially
12                                                                                       11          interested        the action.

                                                                                                                WITNESS my hand and officia]         seal at
13   My Commission Expires:                                                              18

                                                                                         IS          my    ffice i    said County and State,       this
14   In re: KLORCZYK vs. SEARS, ROEBUCK & CO., et a).                                    20          day of                            2016.
15
                                                                                         21
16
17                                                                                       22
                                                                                                                        'marie a. McCRACKEN, CSR, CCR,          RPR
18                                                                                       23                              Certified Court Reporter
19                                                                                                                       Missouri «874
                                                                                         24                              Kansas #0680
20
21                                                                                       25

22
23
24
25
                                                                        McCRACKEN REPORTING
                                                                            (816)419-8224
